          Case 8:20-cr-00084-SDM-SPF Document 51-9 Filed 02/15/21 Page 1 of 21 PageID 443

                     Extraction          Report                                         Exhibit I
                     LG LG-730 Venice (Android)




Web History (550)
#    Title                                        URL                                          Last Visited   Visits   Source    Delete
1    Image #328934 – Lolita City                  http://m3hjrfh4hlqc67gb.onion/info/328934    4/2/2013       2        Mozilla
                                                  #c287432                                     2:18:26                 Firefox
                                                                                               AM(UTC+0)
2    OnionPedo Video Archive                      http://opva2pilsncvtwmh.onion/index.php?     4/2/2013       1        Mozilla
                                                  max_age=10&female=1&cat%5B%5D=0&c            2:17:11                 Firefox
                                                  at%5B%5D=1&page=10                           AM(UTC+0)
3    OnionPedo Video Archive                      http://opva2pilsncvtwmh.onion/view.php?id    4/2/2013       1        Mozilla
                                                  =11484                                       2:17:06                 Firefox
                                                                                               AM(UTC+0)
4    Search » set-superstar – Lolita City         http://m3hjrfh4hlqc67gb.onion/set-           4/2/2013       1        Mozilla
                                                  superstar                                    2:16:04                 Firefox
                                                                                               AM(UTC+0)
5    Search » tiger – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search/tiger   4/2/2013       1        Mozilla
                                                                                               2:16:03                 Firefox
                                                                                               AM(UTC+0)
6    Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287461s&page=13                          2:13:32                 Firefox
                                                                                               AM(UTC+0)
7    Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287453s&page=12                          2:13:12                 Firefox
                                                                                               AM(UTC+0)
8    Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287515s&page=11                          2:13:02                 Firefox
                                                                                               AM(UTC+0)
9    Image #852759 – Lolita City                  http://m3hjrfh4hlqc67gb.onion/info/852759    4/2/2013       1        Mozilla
                                                  #c287509                                     2:12:38                 Firefox
                                                                                               AM(UTC+0)
10   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287574s&page=10                          2:12:06                 Firefox
                                                                                               AM(UTC+0)
11   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       2        Mozilla
                                                  pos=287647s&page=9                           2:11:53                 Firefox
                                                                                               AM(UTC+0)
12   Image #444761 – Lolita City                  http://m3hjrfh4hlqc67gb.onion/info/444761    4/2/2013       1        Mozilla
                                                  #c287641                                     2:11:39                 Firefox
                                                                                               AM(UTC+0)
13   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287703s&page=8                           2:11:11                 Firefox
                                                                                               AM(UTC+0)
14   Image #877529 – Lolita City                  http://m3hjrfh4hlqc67gb.onion/info/877529    4/2/2013       1        Mozilla
                                                  #c287689                                     2:09:38                 Firefox
                                                                                               AM(UTC+0)
15   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287754s&page=7                           2:08:04                 Firefox
                                                                                               AM(UTC+0)
16   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287795s&page=6                           2:07:49                 Firefox
                                                                                               AM(UTC+0)
17   Image #840189 – Lolita City                  http://m3hjrfh4hlqc67gb.onion/info/840189    4/2/2013       1        Mozilla
                                                  #c287788                                     2:06:30                 Firefox
                                                                                               AM(UTC+0)
18   OnionPedo Video Archive                      http://opva2pilsncvtwmh.onion/index.php?     4/2/2013       1        Mozilla
                                                  max_age=10&female=1&cat%5B%5D=0&c            2:06:08                 Firefox
                                                  at%5B%5D=1&page=9                            AM(UTC+0)
19   OnionPedo Video Archive                      http://opva2pilsncvtwmh.onion/index.php?     4/2/2013       1        Mozilla
                                                  max_age=10&female=1&cat%5B%5D=0&c            2:04:03                 Firefox
                                                  at%5B%5D=1&page=8                            AM(UTC+0)
20   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287884s&page=5                           2:04:00                 Firefox
                                                                                               AM(UTC+0)
21   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       1        Mozilla
                                                  pos=287914s&page=4                           2:03:22                 Firefox
                                                                                               AM(UTC+0)
22   OnionPedo Video Archive                      http://opva2pilsncvtwmh.onion/index.php?     4/2/2013       1        Mozilla
                                                  max_age=10&female=1&cat%5B%5D=0&c            2:02:46                 Firefox
                                                  at%5B%5D=1&page=7                            AM(UTC+0)
23   Comments – Lolita City                       http://m3hjrfh4hlqc67gb.onion/comments?      4/2/2013       2        Mozilla
                                                  pos=287945s&page=3                           2:02:34                 Firefox
                                                                                               AM(UTC+0)
24   Image #1240178 – Lolita City                 http://m3hjrfh4hlqc67gb.onion/info/124017    4/2/2013       1        Mozilla
                                                  8#c287926                                    2:02:25                 Firefox
                                                                                               AM(UTC+0)
25   Search » set-alice – Lolita City             http://m3hjrfh4hlqc67gb.onion/set-alice      4/2/2013       1        Mozilla
                                                                                               2:02:23                 Firefox
                                                                                               AM(UTC+0)
26   Search » set-alice – Lolita City             http://m3hjrfh4hlqc67gb.onion/set-           4/2/2013       1        Mozilla
                                                  alice?page=2                                 2:02:21                 Firefox
                                                                                               AM(UTC+0)
                                                                                                                                          1
27        Case 8:20-cr-00084-SDM-SPF Document
     Search » set-alice – Lolita City                 51-9 Filed 02/15/21
                                     http://m3hjrfh4hlqc67gb.onion/set- 4/2/2013Page 2 of
                                                                                       1 21 PageID
                                                                                               Mozilla 444
                                            alice?page=3                                2:02:17          Firefox
                                                                                        AM(UTC+0)
28   Search » set-alice – Lolita City       http://m3hjrfh4hlqc67gb.onion/set-          4/2/2013    1    Mozilla
                                            alice?page=4                                2:02:14          Firefox
                                                                                        AM(UTC+0)
29   Search » set-alice – Lolita City       http://m3hjrfh4hlqc67gb.onion/set-          4/2/2013    1    Mozilla
                                            alice?page=5                                2:02:12          Firefox
                                                                                        AM(UTC+0)
30   Search » set-alice – Lolita City       http://m3hjrfh4hlqc67gb.onion/set-          4/2/2013    1    Mozilla
                                            alice?page=6                                2:02:10          Firefox
                                                                                        AM(UTC+0)
31   Search » set-alice – Lolita City       http://m3hjrfh4hlqc67gb.onion/set-          4/2/2013    1    Mozilla
                                            alice?page=7                                2:02:08          Firefox
                                                                                        AM(UTC+0)
32   Search » set-alice – Lolita City       http://m3hjrfh4hlqc67gb.onion/set-          4/2/2013    1    Mozilla
                                            alice?page=8                                2:02:01          Firefox
                                                                                        AM(UTC+0)
33   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/view.php?id   4/2/2013    1    Mozilla
                                            =12506                                      2:00:50          Firefox
                                                                                        AM(UTC+0)
34   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?    4/2/2013    1    Mozilla
                                            max_age=10&female=1&cat%5B%5D=0&c           1:57:40          Firefox
                                            at%5B%5D=1&page=6                           AM(UTC+0)
35   Comments – Lolita City                 http://m3hjrfh4hlqc67gb.onion/comments?     4/2/2013    1    Mozilla
                                            page=2&pos=287962s                          1:55:15          Firefox
                                                                                        AM(UTC+0)
36   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?    4/2/2013    1    Mozilla
                                            max_age=10&female=1&cat%5B%5D=0&c           1:54:54          Firefox
                                            at%5B%5D=1&page=5                           AM(UTC+0)
37   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?    4/2/2013    1    Mozilla
                                            max_age=10&female=1&cat%5B%5D=0&c           1:53:28          Firefox
                                            at%5B%5D=1&page=4                           AM(UTC+0)
38   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?    4/2/2013    1    Mozilla
                                            max_age=10&female=1&cat%5B%5D=0&c           1:52:16          Firefox
                                            at%5B%5D=1&page=3                           AM(UTC+0)
39   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/view.php?id   4/2/2013    1    Mozilla
                                            =14617                                      1:52:07          Firefox
                                                                                        AM(UTC+0)
40   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/view.php?id   4/2/2013    1    Mozilla
                                            =14686                                      1:50:59          Firefox
                                                                                        AM(UTC+0)
41   Comments – Lolita City                 http://m3hjrfh4hlqc67gb.onion/comments      4/2/2013    8    Mozilla
                                                                                        1:50:27          Firefox
                                                                                        AM(UTC+0)
42   Lolita City                            http://m3hjrfh4hlqc67gb.onion/?genders=gi   4/2/2013    2    Mozilla
                                            rls                                         1:49:32          Firefox
                                                                                        AM(UTC+0)
43   Lolita City                            http://m3hjrfh4hlqc67gb.onion/              4/2/2013    20   Mozilla
                                                                                        1:48:17          Firefox
                                                                                        AM(UTC+0)
44   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?    4/2/2013    1    Mozilla
                                            max_age=10&female=1&cat%5B%5D=0&c           1:47:55          Firefox
                                            at%5B%5D=1&page=2                           AM(UTC+0)
45   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?s   4/2/2013    1    Mozilla
                                            earch=&min_age=0&max_age=10&female          1:46:41          Firefox
                                            =1&cat%5B%5D=0&cat%5B%5D=1                  AM(UTC+0)
46   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?    4/2/2013    1    Mozilla
                                            max_age=10&female=1&cat%5B%5D=0&c           1:40:10          Firefox
                                            at%5B%5D=1&cat%5B%5D=3&page=2               AM(UTC+0)
47   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?s   4/2/2013    1    Mozilla
                                            earch=&min_age=0&max_age=10&female          1:37:50          Firefox
                                            =1&cat%5B%5D=0&cat%5B%5D=1&cat%             AM(UTC+0)
                                            5B%5D=3
48   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php    4/2/2013     11   Mozilla
                                                                                       1:35:13           Firefox
                                                                                       AM(UTC+0)
49                                          http://5peq53qjtiu7h5xq.onion/download/54 4/1/2013      3    Mozilla
                                            30884a8deed1478b69b43c549401ee/0b40 9:59:57                  Firefox
                                            81965031d7343ca8274e0236335d/Lolitas PM(UTC+0)
                                            %20Auntie.mp4
50   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/view.php?id 4/1/2013      4    Mozilla
                                            =16287                                     9:59:24           Firefox
                                                                                       PM(UTC+0)
51   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/index.php?p 4/1/2013      1    Mozilla
                                            age=2                                      8:16:58           Firefox
                                                                                       PM(UTC+0)
52   OnionPedo Video Archive                http://opva2pilsncvtwmh.onion/             4/1/2013     3    Mozilla
                                                                                       7:47:18           Firefox
                                                                                       PM(UTC+0)
53   4pedo                                  http://7ydnpplko5lbgfx5.onion/?p=links     4/1/2013     8    Mozilla
                                                                                       7:46:21           Firefox
                                                                                       PM(UTC+0)
54                                          http://7ydnpplko5lbgfx5.onion/             4/1/2013     12   Mozilla
                                                                                       7:45:04           Firefox
                                                                                       PM(UTC+0)
55   Comments – Lolita City                 http://m3hjrfh4hlqc67gb.onion/comments? 4/1/2013        1    Mozilla
                                            page=2&pos=287582s                         5:16:56           Firefox
                                                                                       PM(UTC+0)
56   Image #1240146 – Lolita City           http://m3hjrfh4hlqc67gb.onion/info/124014 4/1/2013      1    Mozilla
                                            6#c287563                                  5:16:48           Firefox
                                                                                       PM(UTC+0)
57   Search » videos – Lolita City          http://m3hjrfh4hlqc67gb.onion/search/video 4/1/2013     8    Mozilla
                                            s                                          5:13:38           Firefox
                                                                                       PM(UTC+0)
                                                                                                                   2
58        Case 8:20-cr-00084-SDM-SPF Document
     Video #1236650 – Lolita City                     51-9 Filed 02/15/21
                                     http://m3hjrfh4hlqc67gb.onion/info/123665 4/1/2013Page 3 of
                                                                                              1 21 PageID
                                                                                                      Mozilla 445
                                                       0                                            5:11:21         Firefox
                                                                                                    PM(UTC+0)
59   Search » set-finepix-s5600-blonde – Lolita City   http://m3hjrfh4hlqc67gb.onion/set-finepix-   3/27/2013   1   Mozilla
                                                       s5600-blonde                                 8:23:06         Firefox
                                                                                                    PM(UTC+0)
60   Search » set-digimax-s700-blonde – Lolita City    http://m3hjrfh4hlqc67gb.onion/set-digimax-   3/27/2013   1   Mozilla
                                                       s700-blonde                                  8:22:16         Firefox
                                                                                                    PM(UTC+0)
61   Search » set-2blonde – Lolita City                http://m3hjrfh4hlqc67gb.onion/set-2blonde    3/27/2013   1   Mozilla
                                                                                                    8:20:18         Firefox
                                                                                                    PM(UTC+0)
62   Image #297432 – Lolita City                       http://m3hjrfh4hlqc67gb.onion/info/297432    3/27/2013   1   Mozilla
                                                       #c284317                                     8:18:58         Firefox
                                                                                                    PM(UTC+0)
63   Comments – Lolita City                            http://m3hjrfh4hlqc67gb.onion/comments?      3/27/2013   1   Mozilla
                                                       pos=284318s&page=3                           8:18:38         Firefox
                                                                                                    PM(UTC+0)
64   Image #1009880 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/100988    3/27/2013   1   Mozilla
                                                       0#c284311                                    8:18:07         Firefox
                                                                                                    PM(UTC+0)
65   Comments – Lolita City                            http://m3hjrfh4hlqc67gb.onion/comments?      3/27/2013   1   Mozilla
                                                       page=2&pos=284350s                           8:15:59         Firefox
                                                                                                    PM(UTC+0)
66   Image #1116330 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/111633    3/27/2013   1   Mozilla
                                                       0#c284342                                    8:15:34         Firefox
                                                                                                    PM(UTC+0)
67   Image #69767 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/69767#    3/27/2013   1   Mozilla
                                                       c284318                                      8:15:07         Firefox
                                                                                                    PM(UTC+0)
68   Video #1173892 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/117389    3/27/2013   1   Mozilla
                                                       2#c284372                                    8:08:10         Firefox
                                                                                                    PM(UTC+0)
69   Image #1016583 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/101658    3/27/2013   1   Mozilla
                                                       3#c284354                                    8:06:31         Firefox
                                                                                                    PM(UTC+0)
70   Search » set-mask-girl – Lolita City              http://m3hjrfh4hlqc67gb.onion/set-mask-      3/27/2013   1   Mozilla
                                                       girl                                         8:06:28         Firefox
                                                                                                    PM(UTC+0)
71   Search » set-mask-girl – Lolita City              http://m3hjrfh4hlqc67gb.onion/set-mask-      3/27/2013   2   Mozilla
                                                       girl?page=2                                  8:06:26         Firefox
                                                                                                    PM(UTC+0)
72   Search » set-mask-girl – Lolita City              http://m3hjrfh4hlqc67gb.onion/set-mask-      3/27/2013   1   Mozilla
                                                       girl?page=3                                  8:05:56         Firefox
                                                                                                    PM(UTC+0)
73   Image #1231722 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/123172    3/27/2013   1   Mozilla
                                                       2#link2182                                   7:55:49         Firefox
                                                                                                    PM(UTC+0)
74   Search » set-falko-toddler – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-falko-     3/26/2013   1   Mozilla
                                                       toddler                                      3:29:08         Firefox
                                                                                                    AM(UTC+0)
75   OnionPedo Video Archive                           http://opva2pilsncvtwmh.onion/index.php?f    3/26/2013   1   Mozilla
                                                       emale=1&cat%5B%5D=1&cat%5B%5D=3              3:29:08         Firefox
                                                       &page=2                                      AM(UTC+0)
76   Image #1229797 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/122979    3/26/2013   1   Mozilla
                                                       7                                            3:21:46         Firefox
                                                                                                    AM(UTC+0)
77   Search » set-falko-toddler – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-falko-     3/26/2013   1   Mozilla
                                                       toddler?page=2                               3:21:36         Firefox
                                                                                                    AM(UTC+0)
78   Search » set-falko-toddler – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-falko-     3/26/2013   1   Mozilla
                                                       toddler?page=3                               3:21:35         Firefox
                                                                                                    AM(UTC+0)
79   Search » set-falko-toddler – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-falko-     3/26/2013   1   Mozilla
                                                       toddler?page=4                               3:21:32         Firefox
                                                                                                    AM(UTC+0)
80   Search » set-falko-toddler – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-falko-     3/26/2013   1   Mozilla
                                                       toddler?page=5                               3:21:04         Firefox
                                                                                                    AM(UTC+0)
81   Image #1213251 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/121325    3/26/2013   1   Mozilla
                                                       1                                            3:17:06         Firefox
                                                                                                    AM(UTC+0)
82   User » belspda1 – Lolita City                     http://m3hjrfh4hlqc67gb.onion/~belspda1      3/26/2013   1   Mozilla
                                                                                                    3:17:00         Firefox
                                                                                                    AM(UTC+0)
83   OnionPedo Video Archive                           http://opva2pilsncvtwmh.onion/index.php?f    3/26/2013   1   Mozilla
                                                       emale=1&cat%5B%5D=1&page=3                   3:14:41         Firefox
                                                                                                    AM(UTC+0)
84   OnionPedo Video Archive                           http://opva2pilsncvtwmh.onion/index.php?f    3/26/2013   1   Mozilla
                                                       emale=1&cat%5B%5D=1&page=2                   3:14:04         Firefox
                                                                                                    AM(UTC+0)
85   OnionPedo Video Archive                           http://opva2pilsncvtwmh.onion/view.php?id    3/26/2013   2   Mozilla
                                                       =15384                                       3:13:42         Firefox
                                                                                                    AM(UTC+0)
86   Search » videos – Lolita City                     http://m3hjrfh4hlqc67gb.onion/search/video   3/26/2013   1   Mozilla
                                                       s?page=5                                     3:11:10         Firefox
                                                                                                    AM(UTC+0)
87   OnionPedo Video Archive                           http://opva2pilsncvtwmh.onion/index.php?s    3/26/2013   1   Mozilla
                                                       earch=&min_age=0&max_age=17&female           3:11:05         Firefox
                                                       =1&cat%5B%5D=1                               AM(UTC+0)
88   Video #1024257 – Lolita City                      http://m3hjrfh4hlqc67gb.onion/info/102425    3/26/2013   1   Mozilla
                                                       7                                            3:10:56         Firefox
                                                                                                    AM(UTC+0)


                                                                                                                              3
89            Case 8:20-cr-00084-SDM-SPF Document
      Search » videos – Lolita City                       51-9 Filed 02/15/21
                                         http://m3hjrfh4hlqc67gb.onion/search/video        Page 4 of
                                                                                    3/26/2013     1 21 PageID
                                                                                                          Mozilla 446
                                                               s?page=4                                      3:09:06         Firefox
                                                                                                             AM(UTC+0)
90    Video #1087858 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/108785     3/26/2013   1   Mozilla
                                                               8                                             3:08:40         Firefox
                                                                                                             AM(UTC+0)
91    Video #1087103 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/108710     3/26/2013   1   Mozilla
                                                               3                                             3:07:24         Firefox
                                                                                                             AM(UTC+0)
92    OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/view.php?id     3/26/2013   2   Mozilla
                                                               =15510                                        3:07:07         Firefox
                                                                                                             AM(UTC+0)
93    Search » videos – Lolita City                            http://m3hjrfh4hlqc67gb.onion/search/video    3/26/2013   1   Mozilla
                                                               s?page=3                                      3:06:27         Firefox
                                                                                                             AM(UTC+0)
94    OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/view.php?id     3/26/2013   1   Mozilla
                                                               =15688                                        3:05:50         Firefox
                                                                                                             AM(UTC+0)
95    Search » videos – Lolita City                            http://m3hjrfh4hlqc67gb.onion/search/video    3/26/2013   1   Mozilla
                                                               s?page=2                                      3:05:48         Firefox
                                                                                                             AM(UTC+0)
96    OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/index.php?f     3/26/2013   1   Mozilla
                                                               emale=1&cat%5B%5D=1&cat%5B%5D=3               2:59:05         Firefox
                                                               &page=3                                       AM(UTC+0)
97    Video #1199169 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/119916     3/26/2013   2   Mozilla
                                                               9                                             2:57:27         Firefox
                                                                                                             AM(UTC+0)
98    OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/view.php?id     3/26/2013   1   Mozilla
                                                               =15928                                        2:57:15         Firefox
                                                                                                             AM(UTC+0)
99    OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/index.php?s     3/26/2013   2   Mozilla
                                                               earch=&min_age=0&max_age=17&female            2:55:04         Firefox
                                                               =1&cat%5B%5D=1&cat%5B%5D=3                    AM(UTC+0)
100   OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/view.php?id     3/26/2013   1   Mozilla
                                                               =16035                                        2:54:10         Firefox
                                                                                                             AM(UTC+0)
101   Family Fun & Forbidden Fruit Board • View forum - FF      http://4pms4sejqrryckox.onion/phpBB3/vie     3/26/2013   1   Mozilla
      Pics                                                      wforum.php?f=29&sid=50204c0a7ad779b0         2:53:14         Firefox
                                                                7984e69a5ef6de55                             AM(UTC+0)
102   Family Fun & Forbidden Fruit Board • View topic - instant http://4pms4sejqrryckox.onion/phpBB3/vie     3/26/2013   1   Mozilla
      errection!                                                wtopic.php?f=29&t=709&start=50               2:53:11         Firefox
                                                                                                             AM(UTC+0)
103   Family Fun & Forbidden Fruit Board • View topic - instant http://4pms4sejqrryckox.onion/phpBB3/vie     3/26/2013   1   Mozilla
      errection!                                                wtopic.php?f=29&t=709&start=40               2:52:13         Firefox
                                                                                                             AM(UTC+0)
104   OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/index.php?      3/26/2013   2   Mozilla
                                                               male=0&female=1&page=2                        2:50:05         Firefox
                                                                                                             AM(UTC+0)
105   Family Fun & Forbidden Fruit Board • Index page          http://4pms4sejqrryckox.onion/phpBB3/ind      3/26/2013   3   Mozilla
                                                               ex.php                                        2:50:04         Firefox
                                                                                                             AM(UTC+0)
106   Family Fun & Forbidden Fruit Board • View forum - Pics   http://4pms4sejqrryckox.onion/phpBB3/vie      3/26/2013   1   Mozilla
                                                               wforum.php?f=33&sid=50204c0a7ad779b0          2:49:50         Firefox
                                                               7984e69a5ef6de55                              AM(UTC+0)
107   Family Fun & Forbidden Fruit Board • View topic - I'm 14 http://4pms4sejqrryckox.onion/phpBB3/vie      3/26/2013   1   Mozilla
      and I take request                                       wtopic.php?f=33&t=3714                        2:49:42         Firefox
                                                                                                             AM(UTC+0)
108   Family Fun & Forbidden Fruit Board • View topic -        http://4pms4sejqrryckox.onion/phpBB3/vie      3/26/2013   1   Mozilla
      Sisters                                                  wtopic.php?f=33&t=2721                        2:47:48         Firefox
                                                                                                             AM(UTC+0)
109   Family Fun & Forbidden Fruit Board • View forum - Girl   http://4pms4sejqrryckox.onion/phpBB3/vie      3/26/2013   2   Mozilla
      Only Pics                                                wforum.php?f=38                               2:47:19         Firefox
                                                                                                             AM(UTC+0)
110   Family Fun & Forbidden Fruit Board • View topic -        http://4pms4sejqrryckox.onion/phpBB3/vie      3/26/2013   1   Mozilla
      Unknown Blond                                            wtopic.php?f=38&t=3689                        2:47:07         Firefox
                                                                                                             AM(UTC+0)
111   OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/index.php?f     3/26/2013   5   Mozilla
                                                               emale=1&male=0                                2:46:29         Firefox
                                                                                                             AM(UTC+0)
112   OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/view.php?id     3/26/2013   2   Mozilla
                                                               =9408                                         2:45:43         Firefox
                                                                                                             AM(UTC+0)
113   http://7ydnpplko5lbgfx5.onion/gv/#                       http://7ydnpplko5lbgfx5.onion/gv/#            3/26/2013   4   Mozilla
                                                                                                             2:43:50         Firefox
                                                                                                             AM(UTC+0)
114   Girl Videos                                              http://7ydnpplko5lbgfx5.onion/gv/             3/26/2013   5   Mozilla
                                                                                                             2:43:36         Firefox
                                                                                                             AM(UTC+0)
115   Image #1149672 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/114967     3/26/2013   1   Mozilla
                                                               2                                             2:42:13         Firefox
                                                                                                             AM(UTC+0)
116   Search » videos set-sanya – Lolita City                  http://m3hjrfh4hlqc67gb.onion/search.php?     3/26/2013   1   Mozilla
                                                               q=videos+set-sanya                            2:38:54         Firefox
                                                                                                             AM(UTC+0)
117   Search » misc-video – Lolita City                        http://m3hjrfh4hlqc67gb.onion/misc-video      3/26/2013   5   Mozilla
                                                                                                             2:37:48         Firefox
                                                                                                             AM(UTC+0)
118   http://7ydnpplko5lbgfx5.onion/g/res/7086.html#           http://7ydnpplko5lbgfx5.onion/g/res/7086.ht   3/26/2013   1   Mozilla
                                                               ml#                                           2:36:48         Firefox
                                                                                                             AM(UTC+0)
119   Girls                                                    http://7ydnpplko5lbgfx5.onion/g/res/7086.ht   3/26/2013   1   Mozilla
                                                               ml                                            2:36:02         Firefox
                                                                                                             AM(UTC+0)


                                                                                                                                       4
120   Girls   Case 8:20-cr-00084-SDM-SPF Document         51-9 Filed 02/15/21
                                         http://7ydnpplko5lbgfx5.onion/g/        Page 5 of
                                                                          3/26/2013     4 21 PageID
                                                                                                Mozilla 447
                                                                                                              2:35:41         Firefox
                                                                                                              AM(UTC+0)
121   136381084151__7000661.jpg (JPEG Image,                    http://7ydnpplko5lbgfx5.onion/g/src/136381    3/26/2013   1   Mozilla
      2304 × 3072 pixels)                                       084151__7000661.jpg                           2:35:09         Firefox
                                                                                                              AM(UTC+0)
122   Girls                                                     http://7ydnpplko5lbgfx5.onion/g/res/6930.ht   3/26/2013   1   Mozilla
                                                                ml                                            2:34:50         Firefox
                                                                                                              AM(UTC+0)
123   Girls                                                     http://7ydnpplko5lbgfx5.onion/g/res/5668.ht   3/26/2013   1   Mozilla
                                                                ml                                            2:33:47         Firefox
                                                                                                              AM(UTC+0)
124   httH�\9Uoverview for Tikipunch                            http://www.reddit.com/user/Tikipunch          3/24/2013   1             Yes
                                                                                                              3:58:23
                                                                                                              PM(UTC+0)
125   overview for Tikipunch                                    http://www.reddit.com/user/Tikipunch          3/24/2013   1             Yes
                                                                                                              3:58:23
                                                                                                              PM(UTC+0)
126   http://i.imgur.com/GA3ErRA.jpg                            http://i.imgur.com/GA3ErRA.jpg                3/24/2013   1             Yes
                                                                                                              3:58:15
                                                                                                              PM(UTC+0)
127   overview for Skittleshiter2                               http://www.reddit.com/user/Skittleshiter2     3/24/2013   1             Yes
                                                                                                              3:58:06
                                                                                                              PM(UTC+0)
128   http://i.imgur.com/MgldPrg.jpg                            http://i.imgur.com/MgldPrg.jpg                3/24/2013   1             Yes
                                                                                                              3:57:58
                                                                                                              PM(UTC+0)
129   http://i.imgur.com/9tIvmic.jpg                            http://i.imgur.com/9tIvmic.jpg                3/24/2013   1             Yes
                                                                                                              3:57:50
                                                                                                              PM(UTC+0)
130   newest submissions : reddit.com                           http://www.reddit.com/new/?count=100&aft      3/24/2013   1             Yes
                                                                er=t3_1awmre                                  3:57:30
                                                                                                              PM(UTC+0)
131   overview for kumorikuragari                               http://www.reddit.com/user/kumorikuragari     3/24/2013   1             Yes
                                                                                                              3:57:18
                                                                                                              PM(UTC+0)
132   Here you go, Cameron. (f) - Imgur                         http://imgur.com/PuK8x98                      3/24/2013   1             Yes
                                                                                                              3:57:07
                                                                                                              PM(UTC+0)
133   newest submissions : reddit.com                           http://www.reddit.com/new/?count=75&afte      3/24/2013   1             Yes
                                                                r=t3_1awq8b                                   3:56:35
                                                                                                              PM(UTC+0)
134   http://i.imgur.com/ig7KdKW.jpeg                           http://i.imgur.com/ig7KdKW.jpeg               3/24/2013   2             Yes
                                                                                                              3:56:11
                                                                                                              PM(UTC+0)
135   http://i.imgur.com/sjx8d6N.jpeg                           http://i.imgur.com/sjx8d6N.jpeg               3/24/2013   2             Yes
                                                                                                              3:56:02
                                                                                                              PM(UTC+0)
136   overview for sweetsunsation                               http://www.reddit.com/user/sweetsunsation     3/24/2013   1             Yes
                                                                                                              3:55:47
                                                                                                              PM(UTC+0)
137   http://i.imgur.com/6B4tuD9.jpeg                           http://i.imgur.com/6B4tuD9.jpeg               3/24/2013   2             Yes
                                                                                                              3:55:41
                                                                                                              PM(UTC+0)
138   WAIT! {F} Ill do your requests later.. gonna play LoL . :D http://imgur.com/vzot8Qt                     3/24/2013   1             Yes
      - Imgur                                                                                                 3:55:13
                                                                                                              PM(UTC+0)
139   newest submissions : reddit.com                           http://www.reddit.com/new/?count=50&afte      3/24/2013   1             Yes
                                                                r=t3_1awuy8                                   3:55:02
                                                                                                              PM(UTC+0)
140   Good morning sunshine! Topless. Red lips. [F] - Imgur     http://imgur.com/AEsw8za                      3/24/2013   1             Yes
                                                                                                              3:54:27
                                                                                                              PM(UTC+0)
141   newest submissions : reddit.com                           http://www.reddit.com/new/?count=25&afte      3/24/2013   2             Yes
                                                                r=t3_1awxlj                                   3:54:21
                                                                                                              PM(UTC+0)
142   Photo Album - Imgur                                       http://imgur.com/a/XNrp3                      3/24/2013   1             Yes
                                                                                                              3:53:59
                                                                                                              PM(UTC+0)
143   http://i.imgur.com/iNJzgOA.jpg                            http://i.imgur.com/iNJzgOA.jpg                3/24/2013   1             Yes
                                                                                                              3:53:33
                                                                                                              PM(UTC+0)
144   Fast, Free Video Hosting & Video Sharing - VideoBam       http://videobam.com/bLXpr                     3/24/2013   1             Yes
                                                                                                              3:51:56
                                                                                                              PM(UTC+0)
145   imgur.com on reddit.com                                   http://www.reddit.com/domain/imgur.com/       3/24/2013   1             Yes
                                                                                                              3:51:34
                                                                                                              PM(UTC+0)
146   newest submissions : reddit.com                           http://www.reddit.com/new/                    3/24/2013   1             Yes
                                                                                                              3:51:26
                                                                                                              PM(UTC+0)
147   imgur: the simple image sharer                            http://imgur.com/utWJrEo                      3/24/2013   1             Yes
                                                                                                              3:51:06
                                                                                                              PM(UTC+0)
148   imgur: the simple image sharer                            http://imgur.com/wNW9yr0                      3/24/2013   1             Yes
                                                                                                              3:50:56
                                                                                                              PM(UTC+0)
149   overview for just_this_once69                             http://www.reddit.com/user/just_this_once6    3/24/2013   1             Yes
                                                                9                                             3:50:41
                                                                                                              PM(UTC+0)
150   My boy[f]riend broke up with me. I need reassurance that http://imgur.com/H71YOtT                       3/24/2013   1             Yes
      I'm sexy since he was a boob man. Anybody like big                                                      3:50:27
      asses? - Imgur                                                                                          PM(UTC+0)


                                                                                                                                              5
151        Case 8:20-cr-00084-SDM-SPF Document
      Photo Album - Imgur                              51-9 Filed 02/15/21
                                      http://imgur.com/a/mvrKJ                Page 6 of
                                                                       3/24/2013     1 21 PageID 448 Yes
                                                                                                          3:49:57
                                                                                                          PM(UTC+0)
152   Naomi and Gianna workin' it - Imgur                      http://imgur.com/Eq2N2dO                   3/24/2013   1             Yes
                                                                                                          3:49:45
                                                                                                          PM(UTC+0)
153   jus' sayin' - Imgur                                      http://imgur.com/a/Tyz2G                   3/24/2013   1             Yes
                                                                                                          3:49:30
                                                                                                          PM(UTC+0)
154   http://i.imgur.com/TgYeS8u.png                           http://i.imgur.com/TgYeS8u.png             3/24/2013   1             Yes
                                                                                                          3:49:04
                                                                                                          PM(UTC+0)
155   reddit: the front page of the internet                   http://www.reddit.com/                     3/24/2013   2             Yes
                                                                                                          3:48:53
                                                                                                          PM(UTC+0)
156   Florida Doppler Weather Radar Map - AccuWeather.com      http://m.accuweather.com/en/us/florida/we 3/24/2013    1             Yes
                                                               ather-radar?play=1                         2:26:50
                                                                                                          PM(UTC+0)
157   Florida Doppler Weather Radar Map - AccuWeather.com      http://m.accuweather.com/en/us/florida/we 3/24/2013    1             Yes
                                                               ather-radar                                2:26:40
                                                                                                          PM(UTC+0)
158   Polk City Weather - AccuWeather Forecast for FL,         http://m.accuweather.com/en/us/polk-city- 3/24/2013    4             Yes
      33868                                                    fl/33868/weather-forecast/14804_pc         2:26:38
                                                                                                          PM(UTC+0)
159   MAP.s - MapSpace Radar Maps                              http://m.accuweather.com/en/us/nmigs-      3/24/2013   1             Yes
                                                               radar                                      2:26:28
                                                                                                          PM(UTC+0)
160   Batista Talks with Triple H at Recent WWE NXT Taping |   http://m.bleacherreport.com/articles/15785 3/24/2013   1             Yes
      Bleacher Report                                          16-batista-talks-with-triple-h-at-recent-  5:47:31
                                                               wwe-nxt-taping                             AM(UTC+0)
161   WWE news, opinion, photos, and more | Bleacher           http://m.bleacherreport.com/wwe            3/24/2013   5             Yes
      Report                                                                                              5:47:26
                                                                                                          AM(UTC+0)
162   Report: Chyna Drops Porn Career to Become English        http://m.bleacherreport.com/articles/15783 3/24/2013   1             Yes
      Instructor | Bleacher Report                             14-report-chyna-drops-porn-career-to-      5:46:11
                                                               become-english-instructor                  AM(UTC+0)
163   WWE WrestleMania 29: Why This Pay-Per-View Matters       http://m.bleacherreport.com/articles/15787 3/24/2013   1             Yes
      More Than Any Other | Bleacher Report                    74-wwe-wrestlemania-29-why-this-pay-       5:43:18
                                                               per-view-matters-more-than-any-other       AM(UTC+0)
164   http://i.imgur.com/6Ukg3Jr.jpg                           http://i.imgur.com/6Ukg3Jr.jpg             3/23/2013   1             Yes
                                                                                                          6:05:23
                                                                                                          PM(UTC+0)
165   Video #1087097 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/108709 3/22/2013    1   Mozilla
                                                               7                                          3:31:16         Firefox
                                                                                                          AM(UTC+0)
166   Search » misc-video – Lolita City                        http://m3hjrfh4hlqc67gb.onion/misc-        3/22/2013   1   Mozilla
                                                               video?page=7                               3:30:41         Firefox
                                                                                                          AM(UTC+0)
167   Search » misc-video – Lolita City                        http://m3hjrfh4hlqc67gb.onion/misc-        3/22/2013   1   Mozilla
                                                               video?page=6                               3:30:10         Firefox
                                                                                                          AM(UTC+0)
168   Search » misc-video – Lolita City                        http://m3hjrfh4hlqc67gb.onion/misc-        3/22/2013   1   Mozilla
                                                               video?page=5                               3:29:25         Firefox
                                                                                                          AM(UTC+0)
169   Video #1126311 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/112631 3/22/2013    1   Mozilla
                                                               1                                          3:26:53         Firefox
                                                                                                          AM(UTC+0)
170   Video #1123007 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/112300 3/22/2013    1   Mozilla
                                                               7                                          3:25:49         Firefox
                                                                                                          AM(UTC+0)
171   Search » misc-video – Lolita City                        http://m3hjrfh4hlqc67gb.onion/misc-        3/22/2013   1   Mozilla
                                                               video?page=4                               3:25:02         Firefox
                                                                                                          AM(UTC+0)
172   Image #1139734 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/113973 3/22/2013    1   Mozilla
                                                               4                                          3:24:44         Firefox
                                                                                                          AM(UTC+0)
173   Search » misc-video – Lolita City                        http://m3hjrfh4hlqc67gb.onion/misc-        3/22/2013   2   Mozilla
                                                               video?page=3                               3:24:12         Firefox
                                                                                                          AM(UTC+0)
174   Search » misc-video – Lolita City                        http://m3hjrfh4hlqc67gb.onion/misc-        3/21/2013   2   Mozilla
                                                               video?page=2                               3:00:16         Firefox
                                                                                                          AM(UTC+0)
175   Video #1168126 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/116812 3/21/2013    1   Mozilla
                                                               6                                          3:00:14         Firefox
                                                                                                          AM(UTC+0)
176   OnionPedo Video Archive                                  http://opva2pilsncvtwmh.onion/view.php?id 3/21/2013    3   Mozilla
                                                               =14919                                     2:51:25         Firefox
                                                                                                          AM(UTC+0)
177   Video #1199172 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/119917 3/21/2013    1   Mozilla
                                                               2                                          2:42:27         Firefox
                                                                                                          AM(UTC+0)
178   Video #1169824 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/116982 3/20/2013    2   Mozilla
                                                               4                                          9:26:00         Firefox
                                                                                                          PM(UTC+0)
179   Image #1212708 – Lolita City                             http://m3hjrfh4hlqc67gb.onion/info/121270 3/20/2013    1   Mozilla
                                                               8                                          9:24:08         Firefox
                                                                                                          PM(UTC+0)
180   Image #979646 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info/979646 3/20/2013    1   Mozilla
                                                                                                          8:09:54         Firefox
                                                                                                          PM(UTC+0)
181   Search » nn set-elly – Lolita City                       http://m3hjrfh4hlqc67gb.onion/search.php? 3/20/2013    2   Mozilla
                                                               q=nn+set-elly&page=6                       7:54:58         Firefox
                                                                                                          PM(UTC+0)


                                                                                                                                          6
182        Case 8:20-cr-00084-SDM-SPF Document
      Image #5440 – Lolita City                        51-9 Filed 02/15/21
                                      http://m3hjrfh4hlqc67gb.onion/info/5440        Page 7 of
                                                                              3/20/2013     1 21 PageID
                                                                                                    Mozilla 449
                                                                                                     7:24:15         Firefox
                                                                                                     PM(UTC+0)
183   Image #5441 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5441     3/20/2013   1   Mozilla
                                                                                                     7:23:43         Firefox
                                                                                                     PM(UTC+0)
184   Image #5445 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5445     3/20/2013   1   Mozilla
                                                                                                     6:27:37         Firefox
                                                                                                     PM(UTC+0)
185   Search » nn set-elly – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search.php?   3/20/2013   3   Mozilla
                                                         q=nn+set-elly&page=5                        6:26:57         Firefox
                                                                                                     PM(UTC+0)
186   Image #5437 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5437     3/20/2013   2   Mozilla
                                                                                                     6:26:48         Firefox
                                                                                                     PM(UTC+0)
187   Image #5431 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5431     3/20/2013   1   Mozilla
                                                                                                     6:25:09         Firefox
                                                                                                     PM(UTC+0)
188   Image #5422 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5422     3/20/2013   2   Mozilla
                                                                                                     6:24:53         Firefox
                                                                                                     PM(UTC+0)
189   Search » nn set-elly – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search.php?   3/20/2013   2   Mozilla
                                                         q=nn+set-elly&page=4                        6:23:54         Firefox
                                                                                                     PM(UTC+0)
190   Image #5414 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5414     3/20/2013   1   Mozilla
                                                                                                     6:23:27         Firefox
                                                                                                     PM(UTC+0)
191   Image #5412 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5412     3/20/2013   2   Mozilla
                                                                                                     6:22:46         Firefox
                                                                                                     PM(UTC+0)
192   Image #5411 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5411     3/20/2013   2   Mozilla
                                                                                                     6:22:22         Firefox
                                                                                                     PM(UTC+0)
193   Image #5408 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5408     3/20/2013   2   Mozilla
                                                                                                     6:21:52         Firefox
                                                                                                     PM(UTC+0)
194   Image #5399 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5399     3/20/2013   1   Mozilla
                                                                                                     6:20:38         Firefox
                                                                                                     PM(UTC+0)
195   Search » nn set-elly – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search.php?   3/20/2013   2   Mozilla
                                                         q=nn+set-elly&page=3                        6:20:16         Firefox
                                                                                                     PM(UTC+0)
196   Image #5389 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/5389     3/20/2013   2   Mozilla
                                                                                                     6:20:09         Firefox
                                                                                                     PM(UTC+0)
197   Search » nn set-elly – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search.php?   3/20/2013   3   Mozilla
                                                         q=nn+set-elly&page=2                        6:19:28         Firefox
                                                                                                     PM(UTC+0)
198   Image #15675 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/15675    3/20/2013   3   Mozilla
                                                                                                     6:19:18         Firefox
                                                                                                     PM(UTC+0)
199   Search » nn set-elly – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search.php?   3/20/2013   3   Mozilla
                                                         q=nn+set-elly                               6:18:18         Firefox
                                                                                                     PM(UTC+0)
200   Image #197509 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/197509   3/20/2013   1   Mozilla
                                                                                                     6:17:28         Firefox
                                                                                                     PM(UTC+0)
201   Image #15294 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/15294    3/20/2013   2   Mozilla
                                                                                                     6:16:44         Firefox
                                                                                                     PM(UTC+0)
202   Image #15279 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/15279    3/20/2013   1   Mozilla
                                                                                                     6:16:10         Firefox
                                                                                                     PM(UTC+0)
203   Search » elly nn – Lolita City                     http://m3hjrfh4hlqc67gb.onion/search/?q=e   3/20/2013   1   Mozilla
                                                         lly+nn&genders%5Bg%5D=on&genders%           6:15:28         Firefox
                                                         5Bb%5D=on&genders%5Bna%5D=on&ag             PM(UTC+0)
                                                         es%5B0-2%5D=on&ages%5B3-
                                                         5%5D=on&ages%5B6-
                                                         8%5D=on&ages%5B9-
                                                         11%5D=on&ages%5B12-
                                                         14%5D=on&ages%5B15-
                                                         17%5D=on&ages%5B18%2B%5D=on&ag
                                                         es%5Bna%5D=on
204   Search » set-caitlin – Lolita City                 http://m3hjrfh4hlqc67gb.onion/set-caitlin   3/20/2013   2   Mozilla
                                                                                                     6:14:52         Firefox
                                                                                                     PM(UTC+0)
205   Search » set-caitlin-x – Lolita City               http://m3hjrfh4hlqc67gb.onion/set-caitlin-x 3/20/2013   2   Mozilla
                                                                                                     6:13:54         Firefox
                                                                                                     PM(UTC+0)
206   64540.jpg (JPEG Image, 533 × 453 pixels)           http://m3hjrfh4hlqc67gb.onion/64540.jpg     3/20/2013   4   Mozilla
                                                                                                     6:12:51         Firefox
                                                                                                     PM(UTC+0)
207   Pedo Identity Kanal                                http://j4qqo2ynkmu5smat.onion/              3/20/2013   2   Mozilla
                                                                                                     6:11:11         Firefox
                                                                                                     PM(UTC+0)
208   1360264674694.jpg (JPEG Image, 558 × 473 pixels)   http://j4qqo2ynkmu5smat.onion/cp/src/136 3/20/2013      2   Mozilla
                                                         0264674694.jpg                              6:11:11         Firefox
                                                                                                     PM(UTC+0)
209   Search » set-caitlin-x – Lolita City               http://m3hjrfh4hlqc67gb.onion/set-caitlin-  3/20/2013   1   Mozilla
                                                         x?page=4                                    2:25:09         Firefox
                                                                                                     AM(UTC+0)
210   Search » set-caitlin-x – Lolita City               http://m3hjrfh4hlqc67gb.onion/set-caitlin-  3/20/2013   1   Mozilla
                                                         x?page=5                                    2:25:06         Firefox
                                                                                                     AM(UTC+0)


                                                                                                                               7
211        Case 8:20-cr-00084-SDM-SPF Document
      Search » set-caitlin-x – Lolita City             51-9 Filed 02/15/21
                                      http://m3hjrfh4hlqc67gb.onion/set-caitlin-        Page 8 of
                                                                                 3/20/2013     1 21 PageID
                                                                                                       Mozilla 450
                                                         x?page=6                                    2:25:04         Firefox
                                                                                                     AM(UTC+0)
212   Search » set-caitlin-x – Lolita City               http://m3hjrfh4hlqc67gb.onion/set-caitlin-  3/20/2013   1   Mozilla
                                                         x?page=7                                    2:24:57         Firefox
                                                                                                     AM(UTC+0)
213   Search » set-caitlin-x – Lolita City               http://m3hjrfh4hlqc67gb.onion/set-caitlin-  3/20/2013   1   Mozilla
                                                         x?page=3                                    2:22:41         Firefox
                                                                                                     AM(UTC+0)
214   Search » set-caitlin-x – Lolita City               http://m3hjrfh4hlqc67gb.onion/set-caitlin-  3/20/2013   2   Mozilla
                                                         x?page=2                                    2:21:30         Firefox
                                                                                                     AM(UTC+0)
215   Image #64473 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/64473#li 3/20/2013   1   Mozilla
                                                         nks                                         2:21:15         Firefox
                                                                                                     AM(UTC+0)
216   Image #64491 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/64491# 3/20/2013     1   Mozilla
                                                         c279525                                     2:18:59         Firefox
                                                                                                     AM(UTC+0)
217   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments? 3/20/2013       1   Mozilla
                                                         pos=279540s&page=6                          2:18:27         Firefox
                                                                                                     AM(UTC+0)
218   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments? 3/20/2013       1   Mozilla
                                                         pos=279563s&page=5                          2:18:06         Firefox
                                                                                                     AM(UTC+0)
219   Image #691322 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/691322 3/20/2013     1   Mozilla
                                                         #c279555                                    2:18:00         Firefox
                                                                                                     AM(UTC+0)
220   Image #2260 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/2260#c 3/20/2013     1   Mozilla
                                                         279560                                      2:17:38         Firefox
                                                                                                     AM(UTC+0)
221   Search » set-marissa – Lolita City                 http://m3hjrfh4hlqc67gb.onion/set-marissa 3/20/2013     1   Mozilla
                                                                                                     2:17:25         Firefox
                                                                                                     AM(UTC+0)
222   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments? 3/20/2013       1   Mozilla
                                                         pos=279595s&page=4                          2:14:23         Firefox
                                                                                                     AM(UTC+0)
223   Image #133133 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/133133 3/20/2013     1   Mozilla
                                                         #c279586                                    2:14:20         Firefox
                                                                                                     AM(UTC+0)
224   Search » set-anechka – Lolita City                 http://m3hjrfh4hlqc67gb.onion/set-anechka 3/20/2013     1   Mozilla
                                                                                                     2:14:15         Firefox
                                                                                                     AM(UTC+0)
225   Search » set-anechka – Lolita City                 http://m3hjrfh4hlqc67gb.onion/set-          3/20/2013   1   Mozilla
                                                         anechka?page=2                              2:14:12         Firefox
                                                                                                     AM(UTC+0)
226   Search » set-anechka – Lolita City                 http://m3hjrfh4hlqc67gb.onion/set-          3/20/2013   1   Mozilla
                                                         anechka?page=3                              2:14:08         Firefox
                                                                                                     AM(UTC+0)
227   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments? 3/20/2013       1   Mozilla
                                                         pos=279630s&page=3                          2:10:22         Firefox
                                                                                                     AM(UTC+0)
228   Image #863232 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/863232 3/20/2013     1   Mozilla
                                                         #c279601                                    2:09:27         Firefox
                                                                                                     AM(UTC+0)
229   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments? 3/20/2013       1   Mozilla
                                                         page=2&pos=279651s                          2:08:16         Firefox
                                                                                                     AM(UTC+0)
230   Video #1209402 – Lolita City                       http://m3hjrfh4hlqc67gb.onion/info/120940 3/20/2013     1   Mozilla
                                                         2                                           2:01:59         Firefox
                                                                                                     AM(UTC+0)
231   Image #1211495 – Lolita City                       http://m3hjrfh4hlqc67gb.onion/info/121149 3/20/2013     1   Mozilla
                                                         5                                           2:01:23         Firefox
                                                                                                     AM(UTC+0)
232   Image #970921 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/970921 3/20/2013     1   Mozilla
                                                                                                     2:01:08         Firefox
                                                                                                     AM(UTC+0)
233   Index of /VIDEOS/Notta/(Notta-1-NEW-PTHC-2008)/    http://c7lt62zuq46uywrn.onion/VIDEOS/No 3/17/2013       1   Mozilla
                                                         tta/%28Notta-1-NEW-PTHC-2008%29/            6:59:36         Firefox
                                                                                                     PM(UTC+0)
234   Browse – Lolita City                               http://m3hjrfh4hlqc67gb.onion/search/       3/17/2013   1   Mozilla
                                                                                                     6:54:41         Firefox
                                                                                                     PM(UTC+0)
235   Search » set-new-russian-girl-2010 – Lolita City   http://m3hjrfh4hlqc67gb.onion/set-new-      3/17/2013   1   Mozilla
                                                         russian-girl-2010?page=4                    6:52:52         Firefox
                                                                                                     PM(UTC+0)
236   Search » set-new-russian-girl-2010 – Lolita City   http://m3hjrfh4hlqc67gb.onion/set-new-      3/17/2013   1   Mozilla
                                                         russian-girl-2010?page=3                    6:52:03         Firefox
                                                                                                     PM(UTC+0)
237   Search » set-new-russian-girl-2010 – Lolita City   http://m3hjrfh4hlqc67gb.onion/set-new-      3/17/2013   1   Mozilla
                                                         russian-girl-2010?page=2                    6:51:04         Firefox
                                                                                                     PM(UTC+0)
238   Search » set-new-russian-girl-2010 – Lolita City   http://m3hjrfh4hlqc67gb.onion/set-new-      3/17/2013   2   Mozilla
                                                         russian-girl-2010                           6:50:17         Firefox
                                                                                                     PM(UTC+0)
239   Image #962049 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/962049 3/17/2013     2   Mozilla
                                                         #c278304                                    6:49:58         Firefox
                                                                                                     PM(UTC+0)
240   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments? 3/17/2013       1   Mozilla
                                                         pos=278353s&page=4                          6:49:31         Firefox
                                                                                                     PM(UTC+0)
241   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments? 3/17/2013       1   Mozilla
                                                         pos=278398s&page=3                          6:48:56         Firefox
                                                                                                     PM(UTC+0)


                                                                                                                               8
242       Case 8:20-cr-00084-SDM-SPF Document
      Notta-1-NEW-PTHC-2008 - 1.wmv_thumbs.jpg (JPEG  51-9 Filed 02/15/21
                                     http://c7lt62zuq46uywrn.onion/VIDEOS/No        Page 9 of
                                                                             3/17/2013     1 21 PageID
                                                                                                   Mozilla 451
      Image, 1006 × 584 pixels)                          tta/%28Notta-1-NEW-PTHC-                  6:48:21         Firefox
                                                         2008%29/Notta-1-NEW-PTHC-2008%20-         PM(UTC+0)
                                                         %201.wmv_thumbs.jpg
243   Comments – Lolita City                             http://m3hjrfh4hlqc67gb.onion/comments?   3/17/2013   1   Mozilla
                                                         page=2&pos=278426s                        6:47:58         Firefox
                                                                                                   PM(UTC+0)
244   Index of /VIDEOS/Notta/                            http://c7lt62zuq46uywrn.onion/VIDEOS/No   3/17/2013   1   Mozilla
                                                         tta/                                      6:47:32         Firefox
                                                                                                   PM(UTC+0)
245   Index of /VIDEOS/                                  http://c7lt62zuq46uywrn.onion/VIDEOS/     3/17/2013   4   Mozilla
                                                                                                   6:47:01         Firefox
                                                                                                   PM(UTC+0)
246   Index of /VIDEOS/My Incest Family (New 2011)/       http://c7lt62zuq46uywrn.onion/VIDEOS/My  3/17/2013   1   Mozilla
                                                          %20Incest%20Family%20%28New%2020         6:46:59         Firefox
                                                          11%29/                                   PM(UTC+0)
247   NEW                                                 http://c7lt62zuq46uywrn.onion/VIDEOS/My  3/17/2013   1   Mozilla
      2011Julia_8yo_Lisa_4yo_Mike_7yo_Lara_8yo_suck_fuck %20Incest%20Family%20%28New%2020          6:45:51         Firefox
      _cumshot.avi_thumbs.jpg (JPEG Image, 1024 × 838     11%29/NEW%202011Julia_8yo_Lisa_4yo_      PM(UTC+0)
      pixels)                                             Mike_7yo_Lara_8yo_suck_fuck_cumshot.a
                                                          vi_thumbs.jpg
248   Index of /VIDEOS/MARK/                              http://c7lt62zuq46uywrn.onion/VIDEOS/MA 3/17/2013    1   Mozilla
                                                          RK/                                      6:45:21         Firefox
                                                                                                   PM(UTC+0)
249   Index of /VIDEOS/MARK/Pedo Weekend/                 http://c7lt62zuq46uywrn.onion/VIDEOS/MA 3/17/2013    1   Mozilla
                                                          RK/Pedo%20Weekend/                       6:45:20         Firefox
                                                                                                   PM(UTC+0)
250   Index of /VIDEOS/MARK/Pedo                          http://c7lt62zuq46uywrn.onion/VIDEOS/MA 3/17/2013    1   Mozilla
      Weekend/03_Wednesday/                               RK/Pedo%20Weekend/03_Wednesday/          6:45:14         Firefox
                                                                                                   PM(UTC+0)
251   Index of /VIDEOS/Honeysis (baby)/                   http://c7lt62zuq46uywrn.onion/VIDEOS/Ho 3/17/2013    1   Mozilla
                                                          neysis%20%28baby%29/                     6:44:19         Firefox
                                                                                                   PM(UTC+0)
252   Index of /VIDEOS/Honeysis (baby)/pt1/               http://c7lt62zuq46uywrn.onion/VIDEOS/Ho 3/17/2013    1   Mozilla
                                                          neysis%20%28baby%29/pt1/                 6:44:18         Firefox
                                                                                                   PM(UTC+0)
253   honeysis pt1.wmv_thumbs.jpg (JPEG Image, 1024 × 991 http://c7lt62zuq46uywrn.onion/VIDEOS/Ho 3/17/2013    1   Mozilla
      pixels)                                             neysis%20%28baby%29/pt1/honeysis%20 6:44:18              Firefox
                                                          pt1.wmv_thumbs.jpg                       PM(UTC+0)
254   Index of /VIDEOS/Emma (Sara+Dori)/                  http://c7lt62zuq46uywrn.onion/VIDEOS/Em 3/17/2013    1   Mozilla
                                                          ma%20%28Sara%2bDori%29/                  6:43:40         Firefox
                                                                                                   PM(UTC+0)
255   Index of /VIDEOS/Emma (Sara+Dori)/Sara/             http://c7lt62zuq46uywrn.onion/VIDEOS/Em 3/17/2013    1   Mozilla
                                                          ma%20%28Sara%2bDori%29/Sara/             6:42:48         Firefox
                                                                                                   PM(UTC+0)
256   _Dori Cum_snapshot.jpg (JPEG Image, 854 × 480       http://c7lt62zuq46uywrn.onion/VIDEOS/Em 3/17/2013    1   Mozilla
      pixels)                                             ma%20%28Sara%2bDori%29/Dori/_Dori% 6:42:41               Firefox
                                                          20Cum_snapshot.jpg                       PM(UTC+0)
257   Index of /VIDEOS/Emma (Sara+Dori)/Dori/             http://c7lt62zuq46uywrn.onion/VIDEOS/Em 3/17/2013    1   Mozilla
                                                          ma%20%28Sara%2bDori%29/Dori/             6:42:41         Firefox
                                                                                                   PM(UTC+0)
258   Index of /VIDEOS/Emma (Sara+Dori)/(Emma_tastes      http://c7lt62zuq46uywrn.onion/VIDEOS/Em 3/17/2013    1   Mozilla
      cum)/                                               ma%20%28Sara%2bDori%29/%28Emma_ 6:42:14                  Firefox
                                                          tastes%20cum%29/                         PM(UTC+0)
259   2010 Emma_tastes cum.wmv_thumbs.jpg (JPEG Image, http://c7lt62zuq46uywrn.onion/VIDEOS/Em 3/17/2013       1   Mozilla
      1024 × 358 pixels)                                  ma%20%28Sara%2bDori%29/%28Emma_ 6:42:11                  Firefox
                                                          tastes%20cum%29/2010%20Emma_tastes PM(UTC+0)
                                                          %20cum.wmv_thumbs.jpg
260   Comments – Lolita City                              http://m3hjrfh4hlqc67gb.onion/comments?s 3/17/2013   1   Mozilla
                                                          earch=&lang=&from%5Bmedia%5D=on&fr 6:41:25               Firefox
                                                          om%5Bspecial%5D=on&genders%5Bg%5 PM(UTC+0)
                                                          D=on&genders%5Bna%5D=on&ages%5B
                                                          0-2%5D=on&ages%5B3-
                                                          5%5D=on&ages%5B6-
                                                          8%5D=on&ages%5B9-
                                                          11%5D=on&ages%5B12-
                                                          14%5D=on&ages%5B15-
                                                          17%5D=on&ages%5Bna%5D=on&pos=27
                                                          8308s&page=3
261   Comments – Lolita City                              http://m3hjrfh4hlqc67gb.onion/comments?s 3/17/2013   1   Mozilla
                                                          earch=&lang=&from%5Bmedia%5D=on&fr 6:40:29               Firefox
                                                          om%5Bspecial%5D=on&genders%5Bg%5 PM(UTC+0)
                                                          D=on&genders%5Bna%5D=on&ages%5B
                                                          0-2%5D=on&ages%5B3-
                                                          5%5D=on&ages%5B6-
                                                          8%5D=on&ages%5B9-
                                                          11%5D=on&ages%5B12-
                                                          14%5D=on&ages%5B15-
                                                          17%5D=on&ages%5Bna%5D=on&page=2
                                                          &pos=278385s
262   Index of /VIDEOS/CAT_GODDESS/                       http://c7lt62zuq46uywrn.onion/VIDEOS/CA 3/17/2013    1   Mozilla
                                                          T_GODDESS/                               6:39:57         Firefox
                                                                                                   PM(UTC+0)
263   Index of /VIDEOS/DreamBoard/                        http://c7lt62zuq46uywrn.onion/VIDEOS/Dr 3/17/2013    1   Mozilla
                                                          eamBoard/                                6:39:47         Firefox
                                                                                                   PM(UTC+0)
264   Requiem DB - Classical.wmv_thumbs.jpg (JPEG Image, http://c7lt62zuq46uywrn.onion/VIDEOS/Dr 3/17/2013     1   Mozilla
      1024 × 838 pixels)                                  eamBoard/Requiem%20DB%20-                6:39:31         Firefox
                                                          %20Classical.wmv_thumbs.jpg              PM(UTC+0)
265   Comments – Lolita City                              http://m3hjrfh4hlqc67gb.onion/comments?s 3/17/2013   1   Mozilla
                                                          earch=&lang=&from%5Bmedia%5D=on&g 6:38:55                Firefox
                                                          enders%5Bg%5D=on&genders%5Bna%5 PM(UTC+0)
                                                          D=on&ages%5B0-2%5D=on&ages%5B3-
                                                          5%5D=on&ages%5B6-
                                                          8%5D=on&ages%5B9-
                                                          11%5D=on&ages%5B12-
                                                          14%5D=on&ages%5B15-
                                                          17%5D=on&ages%5Bna%5D=on&from%5
                                                          Bspecial%5D=on
                                                                                                                             9
266       Case 8:20-cr-00084-SDM-SPF Document
      Image #487119 – Lolita City                     51-9 Filed 02/15/21
                                      http://m3hjrfh4hlqc67gb.onion/info/487119        Page 10 2of 21 PageID
                                                                                3/17/2013               Mozilla 452
                                                           #c278435                                  6:38:24         Firefox
                                                                                                     PM(UTC+0)
267   Index of /VIDEOS/2011 (SEMI-NEW)/                    http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     1   Mozilla
                                                           11%20%28SEMI-NEW%29/                      6:37:37         Firefox
                                                                                                     PM(UTC+0)
268   Index of /VIDEOS/2011 (SEMI-NEW)/Petite brune (5     http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     1   Mozilla
      ans)/                                                11%20%28SEMI-                             6:37:32         Firefox
                                                           NEW%29/Petite%20brune%20%285%20a PM(UTC+0)
                                                           ns%29/
269   Petite brune 5 ans (3).AVI_thumbs.jpg (JPEG Image,   http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     1   Mozilla
      1024 × 710 pixels)                                   11%20%28SEMI-                             6:37:25         Firefox
                                                           NEW%29/Petite%20brune%20%285%20a PM(UTC+0)
                                                           ns%29/Petite%20brune%205%20ans%20
                                                           %283%29.AVI_thumbs.jpg
270   Index of /VIDEOS/2011 (SEMI-NEW)/2011 friend/        http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     1   Mozilla
                                                           11%20%28SEMI-                             6:36:59         Firefox
                                                           NEW%29/2011%20friend/                     PM(UTC+0)
271   2011 friend 3.mp4_thumbs.jpg (JPEG Image,            http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     1   Mozilla
      1024 × 838 pixels)                                   11%20%28SEMI-                             6:36:52         Firefox
                                                           NEW%29/2011%20friend/2011%20friend PM(UTC+0)
                                                           %203.mp4_thumbs.jpg
272   2011 friend 2.mp4_thumbs.jpg (JPEG Image,            http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     1   Mozilla
      1024 × 838 pixels)                                   11%20%28SEMI-                             6:35:32         Firefox
                                                           NEW%29/2011%20friend/2011%20friend PM(UTC+0)
                                                           %202.mp4_thumbs.jpg
273   2011 friend 1.mp4_thumbs.jpg (JPEG Image,            http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     1   Mozilla
      1024 × 838 pixels)                                   11%20%28SEMI-                             6:35:12         Firefox
                                                           NEW%29/2011%20friend/2011%20friend PM(UTC+0)
                                                           %201.mp4_thumbs.jpg
274   Index of /VIDEOS/2012 (NEW)/                         http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     3   Mozilla
                                                           12%20%28NEW%29/                           6:34:25         Firefox
                                                                                                     PM(UTC+0)
275   Index of /VIDEOS/2012 (NEW)/Mom and Daughter Full    http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/17/2013     3   Mozilla
      Love/                                                12%20%28NEW%29/Mom%20and%20Da 6:34:22                     Firefox
                                                           ughter%20Full%20Love/                     PM(UTC+0)
276   Video #1203836 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/120383 3/17/2013   1   Mozilla
                                                           6                                         6:33:46         Firefox
                                                                                                     PM(UTC+0)
277   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/index.php?s 3/17/2013   1   Mozilla
                                                           earch=mom&female=1&cat%5B%5D=0&c 6:32:50                  Firefox
                                                           at%5B%5D=1&cat%5B%5D=2&cat%5B% PM(UTC+0)
                                                           5D=3&cat%5B%5D=4&page=2
278   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/index.php?s 3/17/2013   1   Mozilla
                                                           earch=Sam                                 6:30:53         Firefox
                                                                                                     PM(UTC+0)
279   Index of /                                           http://c7lt62zuq46uywrn.onion/            3/17/2013   4   Mozilla
                                                                                                     6:29:25         Firefox
                                                                                                     PM(UTC+0)
280   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013   1   Mozilla
                                                           =10531                                    6:28:50         Firefox
                                                                                                     PM(UTC+0)
281   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013   1   Mozilla
                                                           =524                                      6:26:35         Firefox
                                                                                                     PM(UTC+0)
282   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/index.php?s 3/17/2013   1   Mozilla
                                                           earch=mom&min_age=0&max_age=17&fe 6:21:28                 Firefox
                                                           male=1&cat%5B%5D=0&cat%5B%5D=1& PM(UTC+0)
                                                           cat%5B%5D=2&cat%5B%5D=3&cat%5B
                                                           %5D=4
283   Image #1067357 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/106735 3/17/2013   1   Mozilla
                                                           7#link2173                                6:20:04         Firefox
                                                                                                     PM(UTC+0)
284   Search » set-cum-princess – Lolita City              http://m3hjrfh4hlqc67gb.onion/set-cum-    3/17/2013   1   Mozilla
                                                           princess                                  6:20:03         Firefox
                                                                                                     PM(UTC+0)
285   Image #1067357 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/106735 3/17/2013   1   Mozilla
                                                           7#links                                   6:20:01         Firefox
                                                                                                     PM(UTC+0)
286   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013   1   Mozilla
                                                           =8028                                     6:19:15         Firefox
                                                                                                     PM(UTC+0)
287   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/index.php? 3/17/2013    1   Mozilla
                                                           max_age=11&female=1&cat%5B%5D=0&c 6:15:18                 Firefox
                                                           at%5B%5D=1&cat%5B%5D=2&cat%5B% PM(UTC+0)
                                                           5D=4&page=2
288   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/index.php?s 3/17/2013   1   Mozilla
                                                           earch=&min_age=0&max_age=11&female 6:14:23                Firefox
                                                           =1&cat%5B%5D=0&cat%5B%5D=1&cat% PM(UTC+0)
                                                           5B%5D=2&cat%5B%5D=4
289   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/index.php? 3/17/2013    1   Mozilla
                                                           max_age=11&female=1&cat%5B%5D=0&c 6:08:44                 Firefox
                                                           at%5B%5D=1&cat%5B%5D=2&cat%5B% PM(UTC+0)
                                                           5D=3&cat%5B%5D=4&page=3
290   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013   2   Mozilla
                                                           =15350                                    6:07:57         Firefox
                                                                                                     PM(UTC+0)
291   Cam-a-lot                                            http://3bqvjtimcrvz4ajo.onion/index.php   3/17/2013   1   Mozilla
                                                                                                     6:07:44         Firefox
                                                                                                     PM(UTC+0)
292   OnionPedo Video Archive                              http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013   1   Mozilla
                                                           =15443                                    6:06:06         Firefox
                                                                                                     PM(UTC+0)
293   http://7ydnpplko5lbgfx5.onion/g/#                    http://7ydnpplko5lbgfx5.onion/g/#         3/17/2013   1   Mozilla
                                                                                                     6:04:21         Firefox
                                                                                                     PM(UTC+0)

                                                                                                                               10
294       Case 8:20-cr-00084-SDM-SPF Document
      OnionPedo Video Archive                         51-9 Filed 02/15/21
                                      http://opva2pilsncvtwmh.onion/index.php?        Page 11 1of 21 PageID
                                                                               3/17/2013               Mozilla 453
                                                         max_age=11&female=1&cat%5B%5D=0&c           6:03:02         Firefox
                                                         at%5B%5D=1&cat%5B%5D=2&cat%5B%              PM(UTC+0)
                                                         5D=3&cat%5B%5D=4&page=2
295   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id   3/17/2013   1   Mozilla
                                                         =15527                                      6:02:36         Firefox
                                                                                                     PM(UTC+0)
296   Girls                                              http://7ydnpplko5lbgfx5.onion/g/res/4925.ht 3/17/2013   1   Mozilla
                                                         ml                                          6:00:54         Firefox
                                                                                                     PM(UTC+0)
297   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php?s 3/17/2013     1   Mozilla
                                                         earch=&min_age=0&max_age=11&female 5:59:32                  Firefox
                                                         =1&cat%5B%5D=0&cat%5B%5D=1&cat% PM(UTC+0)
                                                         5B%5D=2&cat%5B%5D=3&cat%5B%5D=
                                                         4
298   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013     1   Mozilla
                                                         =15819                                      5:57:16         Firefox
                                                                                                     PM(UTC+0)
299   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php? 3/17/2013      1   Mozilla
                                                         min_age=5&max_age=9&female=1&cat%5 5:53:40                  Firefox
                                                         B%5D=1&page=5                               PM(UTC+0)
300   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013     1   Mozilla
                                                         =12846                                      5:53:23         Firefox
                                                                                                     PM(UTC+0)
301   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php? 3/17/2013      1   Mozilla
                                                         min_age=5&max_age=9&female=1&cat%5 5:49:22                  Firefox
                                                         B%5D=1&page=4                               PM(UTC+0)
302   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013     1   Mozilla
                                                         =13418                                      5:49:07         Firefox
                                                                                                     PM(UTC+0)
303   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php? 3/17/2013      1   Mozilla
                                                         min_age=5&max_age=9&female=1&cat%5 5:44:46                  Firefox
                                                         B%5D=1&page=3                               PM(UTC+0)
304   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php? 3/17/2013      1   Mozilla
                                                         min_age=5&max_age=9&female=1&cat%5 5:43:03                  Firefox
                                                         B%5D=1&page=2                               PM(UTC+0)
305   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013     1   Mozilla
                                                         =14594                                      5:42:44         Firefox
                                                                                                     PM(UTC+0)
306   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php?s 3/17/2013     1   Mozilla
                                                         earch=&min_age=5&max_age=9&female= 5:20:48                  Firefox
                                                         1&cat%5B%5D=1                               PM(UTC+0)
307   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013     1   Mozilla
                                                         =15207                                      5:19:51         Firefox
                                                                                                     PM(UTC+0)
308   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013     2   Mozilla
                                                         =15404                                      5:19:00         Firefox
                                                                                                     PM(UTC+0)
309   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/17/2013     1   Mozilla
                                                         =15850                                      5:13:37         Firefox
                                                                                                     PM(UTC+0)
310   Video #1199177 – Lolita City                       http://m3hjrfh4hlqc67gb.onion/info/119917 3/16/2013     1   Mozilla
                                                         7                                           4:34:45         Firefox
                                                                                                     AM(UTC+0)
311   Video #1199189 – Lolita City                       http://m3hjrfh4hlqc67gb.onion/info/119918 3/16/2013     1   Mozilla
                                                         9                                           4:30:25         Firefox
                                                                                                     AM(UTC+0)
312   Video #1196020 – Lolita City                       http://m3hjrfh4hlqc67gb.onion/info/119602 3/16/2013     1   Mozilla
                                                         0                                           4:28:11         Firefox
                                                                                                     AM(UTC+0)
313   Chubby's « Forum thread – Lolita City              http://m3hjrfh4hlqc67gb.onion/forum/thread 3/16/2013    1   Mozilla
                                                         /1558                                       4:27:26         Firefox
                                                                                                     AM(UTC+0)
314   277041.jpg (JPEG Image)                            http://m3hjrfh4hlqc67gb.onion/forum/image 3/16/2013     1   Mozilla
                                                         /277041.jpg                                 4:27:23         Firefox
                                                                                                     AM(UTC+0)
315   Image #996702 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/996702 3/16/2013     1   Mozilla
                                                         #c277459                                    4:22:51         Firefox
                                                                                                     AM(UTC+0)
316   Image #21810 – Lolita City                         http://m3hjrfh4hlqc67gb.onion/info/21810# 3/16/2013     1   Mozilla
                                                         c277464                                     4:21:21         Firefox
                                                                                                     AM(UTC+0)
317   Image #397 – Lolita City                           http://m3hjrfh4hlqc67gb.onion/info/397#c2 3/16/2013     1   Mozilla
                                                         77461                                       4:20:17         Firefox
                                                                                                     AM(UTC+0)
318   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013     1   Mozilla
                                                         earch=vicky&min_age=0&max_age=11&fe 4:00:39                 Firefox
                                                         male=1&cat%5B%5D=0&cat%5B%5D=1& AM(UTC+0)
                                                         cat%5B%5D=3
319   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/16/2013     1   Mozilla
                                                         =10658                                      3:59:19         Firefox
                                                                                                     AM(UTC+0)
320   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/16/2013     1   Mozilla
                                                         =7657                                       3:57:31         Firefox
                                                                                                     AM(UTC+0)
321   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013     1   Mozilla
                                                         earch=orgasm&min_age=0&max_age=11& 3:54:07                  Firefox
                                                         female=1&cat%5B%5D=0&cat%5B%5D=1 AM(UTC+0)
                                                         &cat%5B%5D=3
322   OnionPedo Video Archive                            http://opva2pilsncvtwmh.onion/view.php?id 3/16/2013     1   Mozilla
                                                         =2438                                       3:52:40         Firefox
                                                                                                     AM(UTC+0)
323   S5000887S.avi_thumbs.jpg (JPEG Image, 1024 × 326   http://c7lt62zuq46uywrn.onion/IMAGES/Ell 3/16/2013      1   Mozilla
      pixels)                                            y%20%28niece%20-%20private%29/HC-           3:50:37         Firefox
                                                         clips/S5000887S.avi_thumbs.jpg              AM(UTC+0)

                                                                                                                               11
324       Case 8:20-cr-00084-SDM-SPF Document         51-9 Filed 02/15/21
      Index of /IMAGES/Elly (niece - private)/HC-clips/
                                      http://c7lt62zuq46uywrn.onion/IMAGES/Ell        Page 12 1of 21 PageID
                                                                               3/16/2013               Mozilla 454
                                                          y%20%28niece%20-%20private%29/HC-          3:50:20         Firefox
                                                          clips/                                     AM(UTC+0)
325   I am a whore.mp4_thumbs.jpg (JPEG Image,            http://c7lt62zuq46uywrn.onion/IMAGES/Ell   3/16/2013   1   Mozilla
      1024 × 326 pixels)                                  y%20%28niece%20-%20private%29/HC-          3:50:10         Firefox
                                                          clips/I%20am%20a%20whore.mp4_thumb         AM(UTC+0)
                                                          s.jpg
326   Index of /IMAGES/Elly (niece - private)/            http://c7lt62zuq46uywrn.onion/IMAGES/Ell   3/16/2013   1   Mozilla
                                                          y%20%28niece%20-%20private%29/             3:49:23         Firefox
                                                                                                     AM(UTC+0)
327   Index of /IMAGES/                                   http://c7lt62zuq46uywrn.onion/IMAGES/      3/16/2013   1   Mozilla
                                                                                                     3:48:54         Firefox
                                                                                                     AM(UTC+0)
328   Index of /VIDEOS/2012 (NEW)/No Limits Fun/          http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/16/2013      1   Mozilla
                                                          12%20%28NEW%29/No%20Limits%20Fu 3:48:39                    Firefox
                                                          n/                                         AM(UTC+0)
329   Index of /VIDEOS/2012 (NEW)/No Limits Fun/Pics/     http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/16/2013      1   Mozilla
                                                          12%20%28NEW%29/No%20Limits%20Fu 3:48:38                    Firefox
                                                          n/Pics/                                    AM(UTC+0)
330   IMG_0522.jpg (JPEG Image, 450 × 600 pixels)         http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/16/2013      1   Mozilla
                                                          12%20%28NEW%29/No%20Limits%20Fu 3:48:31                    Firefox
                                                          n/Pics/IMG_0522.jpg                        AM(UTC+0)
331   IMG_0288.jpg (JPEG Image, 800 × 544 pixels)         http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/16/2013      1   Mozilla
                                                          12%20%28NEW%29/No%20Limits%20Fu 3:48:10                    Firefox
                                                          n/Pics/IMG_0288.jpg                        AM(UTC+0)
332   Daisy_54490.jpg (JPEG Image, 794 × 768 pixels)      http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/16/2013      1   Mozilla
                                                          12%20%28NEW%29/No%20Limits%20Fu 3:47:55                    Firefox
                                                          n/Pics/Daisy_54490.jpg                     AM(UTC+0)
333   intro-DD.mp4_thumbs.jpg (JPEG Image, 1024 × 752     http://c7lt62zuq46uywrn.onion/VIDEOS/20 3/16/2013      1   Mozilla
      pixels)                                             12%20%28NEW%29/No%20Limits%20Fu 3:47:12                    Firefox
                                                          n/intro-DD.mp4_thumbs.jpg                  AM(UTC+0)
334   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=orgasm&min_age=4&max_age=11& 3:45:28                 Firefox
                                                          female=1&cat%5B%5D=0&cat%5B%5D=1 AM(UTC+0)
                                                          &cat%5B%5D=2&cat%5B%5D=3
335   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=suziq&min_age=4&max_age=11&fe 3:42:39                Firefox
                                                          male=1&cat%5B%5D=0&cat%5B%5D=1& AM(UTC+0)
                                                          cat%5B%5D=2&cat%5B%5D=3
336   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/view.php?id 3/16/2013    1   Mozilla
                                                          =3948                                      3:35:47         Firefox
                                                                                                     AM(UTC+0)
337   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=finger&min_age=4&max_age=11&fe 3:32:58               Firefox
                                                          male=1&cat%5B%5D=0&cat%5B%5D=1& AM(UTC+0)
                                                          cat%5B%5D=2&cat%5B%5D=3
338   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=pussy+fuck&min_age=4&max_age= 3:31:59                Firefox
                                                          11&female=1&cat%5B%5D=0&cat%5B%5 AM(UTC+0)
                                                          D=1&cat%5B%5D=2&cat%5B%5D=3
339   Hard Candy - The Hidden Wiki                        http://kpvz7ki2v5agwt35.onion/wiki/index.p 3/16/2013   3   Mozilla
                                                          hp/Hard_Candy                              3:30:18         Firefox
                                                                                                     AM(UTC+0)
340   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=2013&min_age=4&max_age=11&fe 3:30:13                 Firefox
                                                          male=1&cat%5B%5D=0&cat%5B%5D=1& AM(UTC+0)
                                                          cat%5B%5D=2&cat%5B%5D=3
341   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=sugar&min_age=4&max_age=11&fe 3:28:16                Firefox
                                                          male=1&cat%5B%5D=0&cat%5B%5D=1& AM(UTC+0)
                                                          cat%5B%5D=2&cat%5B%5D=3
342   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=suzy&min_age=4&max_age=11&fe 3:26:54                 Firefox
                                                          male=1&cat%5B%5D=0&cat%5B%5D=1& AM(UTC+0)
                                                          cat%5B%5D=2&cat%5B%5D=3
343   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=penetration&min_age=4&max_age= 3:26:08               Firefox
                                                          11&female=1&cat%5B%5D=0&cat%5B%5 AM(UTC+0)
                                                          D=1&cat%5B%5D=2&cat%5B%5D=3
344   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=suzy+q&min_age=4&max_age=11& 3:25:06                 Firefox
                                                          female=1&cat%5B%5D=0&cat%5B%5D=1 AM(UTC+0)
                                                          &cat%5B%5D=2&cat%5B%5D=3
345   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=chubby&min_age=4&max_age=11& 3:23:44                 Firefox
                                                          female=1&cat%5B%5D=0&cat%5B%5D=1 AM(UTC+0)
                                                          &cat%5B%5D=2&cat%5B%5D=3
346   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/view.php?id 3/16/2013    1   Mozilla
                                                          =9137                                      3:23:18         Firefox
                                                                                                     AM(UTC+0)
347   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/view.php?id 3/16/2013    1   Mozilla
                                                          =9521                                      3:22:28         Firefox
                                                                                                     AM(UTC+0)
348   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=chubby&min_age=0&max_age=11& 3:15:22                 Firefox
                                                          female=1&cat%5B%5D=0&cat%5B%5D=1 AM(UTC+0)
                                                          &cat%5B%5D=2&cat%5B%5D=3
349   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/index.php?s 3/16/2013    1   Mozilla
                                                          earch=elly&min_age=0&max_age=17&mal 3:13:29                Firefox
                                                          e=1&female=1&cat%5B%5D=0&cat%5B% AM(UTC+0)
                                                          5D=1&cat%5B%5D=2&cat%5B%5D=3&ca
                                                          t%5B%5D=4
350   OnionPedo Video Archive                             http://opva2pilsncvtwmh.onion/view.php?id 3/16/2013    1   Mozilla
                                                          =10001                                     3:10:02         Firefox
                                                                                                     AM(UTC+0)
351   Hard Candy - The Hidden Wiki                        http://kpvz7ki2v5agwt35.onion/wiki/index.p 3/16/2013   1   Mozilla
                                                          hp/Hard_Candy#Web_Hidden_Services          2:59:25         Firefox
                                                                                                     AM(UTC+0)
                                                                                                                               12
352       Case 8:20-cr-00084-SDM-SPF Document
      Mom and Daughter Full Love.WMV_thumbs.jpg (JPEG 51-9 Filed 02/15/21
                                      http://c7lt62zuq46uywrn.onion/VIDEOS/20        Page 13 1of 21 PageID
                                                                              3/16/2013               Mozilla 455
      Image, 1024 × 1414 pixels)                                    12%20%28NEW%29/Mom%20and%20Da                2:58:43         Firefox
                                                                    ughter%20Full%20Love/Mom%20and%20            AM(UTC+0)
                                                                    Daughter%20Full%20Love.WMV_thumbs.j
                                                                    pg
353   Index of /VIDEOS/2012 (NEW)/Vibro School (Bibigon)/           http://c7lt62zuq46uywrn.onion/VIDEOS/20      3/16/2013   1   Mozilla
                                                                    12%20%28NEW%29/Vibro%20School%20             2:58:18         Firefox
                                                                    %28Bibigon%29/                               AM(UTC+0)
354   Vibro_School_(mkv).avi_thumbs.jpg (JPEG Image,                http://c7lt62zuq46uywrn.onion/VIDEOS/20      3/16/2013   1   Mozilla
      1024 × 1208 pixels)                                           12%20%28NEW%29/Vibro%20School%20             2:57:59         Firefox
                                                                    %28Bibigon%29/Vibro_School_%28mkv%           AM(UTC+0)
                                                                    29.avi_thumbs.jpg
355   Index of /VIDEOS/2012 (NEW)/4yo Princess Film/                http://c7lt62zuq46uywrn.onion/VIDEOS/20      3/16/2013   1   Mozilla
                                                                    12%20%28NEW%29/4yo%20Princess%2              2:57:43         Firefox
                                                                    0Film/                                       AM(UTC+0)
356   2012 4yo Princess Film 0010 [exclusive trade                  http://c7lt62zuq46uywrn.onion/VIDEOS/20      3/16/2013   1   Mozilla
      only].mp4_thumbs.jpg (JPEG Image, 1024 × 838 pixels)          12%20%28NEW%29/4yo%20Princess%2              2:57:40         Firefox
                                                                    0Film/2012%204yo%20Princess%20Film           AM(UTC+0)
                                                                    %200010%20%5bexclusive%20trade%20
                                                                    only%5d.mp4_thumbs.jpg
357   Index of /VIDEOS/EllenS (2012)/                               http://c7lt62zuq46uywrn.onion/VIDEOS/Ell     3/16/2013   1   Mozilla
                                                                    enS%20%282012%29/                            2:56:42         Firefox
                                                                                                                 AM(UTC+0)
358   Sky Land                                                      http://akyqzxrvj33oywgn.onion/               3/16/2013   1   Mozilla
                                                                                                                 2:52:52         Firefox
                                                                                                                 AM(UTC+0)
359   Topic Links                                                   http://vkq6wz4ozmldscii.onion/               3/16/2013   1   Mozilla
                                                                                                                 2:51:51         Firefox
                                                                                                                 AM(UTC+0)
360   Paradise Village • View forum - Erotica                       http://x3zrcuuaa3oryn3h.onion/forum/viewf    3/16/2013   1   Mozilla
                                                                    orum.php?f=1                                 2:51:45         Firefox
                                                                                                                 AM(UTC+0)
361   Paradise Village • View forum - u18 (18-) erotica             http://x3zrcuuaa3oryn3h.onion/forum/viewf    3/16/2013   1   Mozilla
                                                                    orum.php?f=57                                2:51:44         Firefox
                                                                                                                 AM(UTC+0)
362   Paradise Village • View topic - Sweet little pussies          http://x3zrcuuaa3oryn3h.onion/forum/viewt    3/16/2013   1   Mozilla
                                                                    opic.php?f=57&t=8397                         2:51:32         Firefox
                                                                                                                 AM(UTC+0)
363   Paradise Village • View topic - women and girls               http://x3zrcuuaa3oryn3h.onion/forum/viewt    3/16/2013   1   Mozilla
                                                                    opic.php?f=57&t=8395                         2:50:30         Firefox
                                                                                                                 AM(UTC+0)
364   Paradise Village • View topic - my favorite Falko pics        http://x3zrcuuaa3oryn3h.onion/forum/viewt    3/16/2013   1   Mozilla
                                                                    opic.php?f=57&t=8375                         2:49:40         Firefox
                                                                                                                 AM(UTC+0)
365   Paradise Village • View topic - Gallery of April (7yo)        http://x3zrcuuaa3oryn3h.onion/forum/viewt    3/16/2013   1   Mozilla
                                                                    opic.php?f=57&t=8346                         2:48:45         Firefox
                                                                                                                 AM(UTC+0)
366   Paradise Village • View topic - First post                    http://x3zrcuuaa3oryn3h.onion/forum/viewt    3/16/2013   1   Mozilla
                                                                    opic.php?f=57&t=8410                         2:47:53         Firefox
                                                                                                                 AM(UTC+0)
367   Paradise Village • View topic - 12y touched nude,             http://x3zrcuuaa3oryn3h.onion/forum/viewt    3/16/2013   1   Mozilla
      fingered, dildoed, sucked and fucked                          opic.php?f=57&t=8246                         2:46:52         Firefox
                                                                                                                 AM(UTC+0)
368   Paradise Village • View topic - Little Girls Self-Discovery   http://x3zrcuuaa3oryn3h.onion/forum/viewt    3/16/2013   1   Mozilla
                                                                    opic.php?f=57&t=8249                         2:46:18         Firefox
                                                                                                                 AM(UTC+0)
369   Paradise Village • Index page                                 http://x3zrcuuaa3oryn3h.onion/forum/index    3/16/2013   1   Mozilla
                                                                    .php?sid=25c2fc102f817ee6d805c6cb7b4         2:42:38         Firefox
                                                                    1107f                                        AM(UTC+0)
370   Paradise Village • Index page                                 http://x3zrcuuaa3oryn3h.onion/forum/index    3/16/2013   1   Mozilla
                                                                    .php                                         2:40:14         Firefox
                                                                                                                 AM(UTC+0)
371   Paradise Village • User Control Panel • Register              http://x3zrcuuaa3oryn3h.onion/forum/ucp.p    3/16/2013   1   Mozilla
                                                                    hp?mode=register&sid=c73d21a5c1b1e66         2:34:58         Firefox
                                                                    2a93ffdaec32b694e                            AM(UTC+0)
372   Paradise Village • Index page                                 http://x3zrcuuaa3oryn3h.onion/forum/         3/16/2013   1   Mozilla
                                                                                                                 2:34:32         Firefox
                                                                                                                 AM(UTC+0)
373   Welcome To Paradise Village                                   http://x3zrcuuaa3oryn3h.onion/               3/16/2013   1   Mozilla
                                                                                                                 2:34:14         Firefox
                                                                                                                 AM(UTC+0)
374   Forum of GnoM • Главная страница                              http://wvioni5lrle3z3z7.onion/               3/16/2013   1   Mozilla
                                                                                                                 2:33:37         Firefox
                                                                                                                 AM(UTC+0)
375   Girl Videos                                                   http://7ydnpplko5lbgfx5.onion/gv/3.html      3/15/2013   1   Mozilla
                                                                                                                 11:38:27        Firefox
                                                                                                                 PM(UTC+0)
376   Girl Videos                                                   http://7ydnpplko5lbgfx5.onion/gv/2.html      3/15/2013   1   Mozilla
                                                                                                                 11:37:21        Firefox
                                                                                                                 PM(UTC+0)
377   136021554176_BIa7yoTriesitforthefirsttime_Snapshot.jp http://7ydnpplko5lbgfx5.onion/gv/src/13602           3/15/2013   1   Mozilla
      g (JPEG Image, 2048 × 4414 pixels)                    1554176_BIa7yoTriesitforthefirsttime_Snap            11:34:18        Firefox
                                                            shot.jpg                                             PM(UTC+0)
378   Girl Videos                                           http://7ydnpplko5lbgfx5.onion/gv/1.html              3/15/2013   1   Mozilla
                                                                                                                 11:33:52        Firefox
                                                                                                                 PM(UTC+0)
379   136302000217_E3_Snapshot.jpg (JPEG Image,                     http://7ydnpplko5lbgfx5.onion/gv/src/13630   3/15/2013   1   Mozilla
      1024 × 1737 pixels)                                           2000217_E3_Snapshot.jpg                      11:32:10        Firefox
                                                                                                                 PM(UTC+0)
380   136332126431_3cb05754ed12ac354b90d2803752bb29 http://7ydnpplko5lbgfx5.onion/gv/src/13633                   3/15/2013   1   Mozilla
      e9bd75f1.jpg (JPEG Image, 1200 × 970 pixels)  2126431_3cb05754ed12ac354b90d28037                           10:14:34        Firefox
                                                    52bb29e9bd75f1.jpg                                           PM(UTC+0)
381   136332108687_Lizzie002j_3143064_7393859.jpg   http://7ydnpplko5lbgfx5.onion/gv/src/13633                   3/15/2013   1   Mozilla
      (JPEG Image, 1200 × 970 pixels)               2108687_Lizzie002j_3143064_7393859.jp                        10:11:21        Firefox
                                                    g                                                            PM(UTC+0)

                                                                                                                                           13
382       Case 8:20-cr-00084-SDM-SPF Document
      136037673051_VIDEOKATERIN_Snapshot.jpg (JPEG    51-9 Filed 02/15/21
                                      http://7ydnpplko5lbgfx5.onion/gv/src/13603        Page 14 1of 21 PageID
                                                                                 3/15/2013               Mozilla 456
      Image, 1024 × 2387 pixels)                          7673051_VIDEOKATERIN_Snapshot.jpg             10:10:52        Firefox
                                                                                                        PM(UTC+0)
383   136037670070_VIDEOKATERIN2_Snapshot.jpg (JPEG       http://7ydnpplko5lbgfx5.onion/gv/src/13603    3/15/2013   1   Mozilla
      Image, 1024 × 2387 pixels)                          7670070_VIDEOKATERIN2_Snapshot.jpg            10:10:24        Firefox
                                                                                                        PM(UTC+0)
384   Girl Videos                                         http://7ydnpplko5lbgfx5.onion/gv/res/144.ht   3/15/2013   2   Mozilla
                                                          ml                                            10:07:57        Firefox
                                                                                                        PM(UTC+0)
385   Girls                                               http://7ydnpplko5lbgfx5.onion/g/res/2785.ht   3/15/2013   1   Mozilla
                                                          ml                                            10:06:48        Firefox
                                                                                                        PM(UTC+0)
386   136167917314_ed46f2ae5b29c82a2a83e4e7b54fbbee.j http://7ydnpplko5lbgfx5.onion/g/src/136167        3/15/2013   1   Mozilla
      pg (JPEG Image, 4320 × 3240 pixels)              917314_ed46f2ae5b29c82a2a83e4e7b54f              10:03:07        Firefox
                                                       bbee.jpg                                         PM(UTC+0)
387   136326401412_VIPTG4.jpg (JPEG Image, 1024 × 1594 http://7ydnpplko5lbgfx5.onion/gv/src/13632       3/15/2013   1   Mozilla
      pixels)                                          6401412_VIPTG4.jpg                               10:03:07        Firefox
                                                                                                        PM(UTC+0)
388   Girls                                               http://7ydnpplko5lbgfx5.onion/g/res/5390.ht   3/15/2013   1   Mozilla
                                                          ml                                            9:56:49         Firefox
                                                                                                        PM(UTC+0)
389   Girls                                               http://7ydnpplko5lbgfx5.onion/g/res/2996.ht   3/15/2013   1   Mozilla
                                                          ml                                            9:55:50         Firefox
                                                                                                        PM(UTC+0)
390   Search » set-spongebob – Lolita City                http://m3hjrfh4hlqc67gb.onion/set-            3/15/2013   1   Mozilla
                                                          spongebob                                     9:36:36         Firefox
                                                                                                        PM(UTC+0)
391   Search » set-junior-miss-nude – Lolita City         http://m3hjrfh4hlqc67gb.onion/set-junior-     3/15/2013   1   Mozilla
                                                          miss-nude                                     9:36:11         Firefox
                                                                                                        PM(UTC+0)
392   Search » set-elly-3yo-sister – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-elly-3yo-   3/15/2013   1   Mozilla
                                                          sister?page=3                                 9:34:04         Firefox
                                                                                                        PM(UTC+0)
393   Search » set-elly-3yo-sister – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-elly-3yo-   3/15/2013   1   Mozilla
                                                          sister?page=2                                 9:33:22         Firefox
                                                                                                        PM(UTC+0)
394   Search » set-elly-3yo-sister – Lolita City          http://m3hjrfh4hlqc67gb.onion/set-elly-3yo-   3/15/2013   1   Mozilla
                                                          sister                                        9:32:18         Firefox
                                                                                                        PM(UTC+0)
395   Search » elly nn – Lolita City                      http://m3hjrfh4hlqc67gb.onion/search/?q=e     3/15/2013   1   Mozilla
                                                          lly+nn&genders%5Bg%5D=on&genders%             9:30:49         Firefox
                                                          5Bb%5D=on&genders%5Bna%5D=on&ag               PM(UTC+0)
                                                          es%5B0-2%5D=on&ages%5B3-
                                                          5%5D=on&ages%5B6-
                                                          8%5D=on&ages%5B9-
                                                          11%5D=on&ages%5B12-
                                                          14%5D=on&ages%5B15-
                                                          17%5D=on&ages%5Bna%5D=on
396   5408.jpg (JPEG Image, 768 × 773 pixels)             http://m3hjrfh4hlqc67gb.onion/5408.jpg    3/15/2013       1   Mozilla
                                                                                                    8:04:43             Firefox
                                                                                                    PM(UTC+0)
397   Image #5407 – Lolita City                           http://m3hjrfh4hlqc67gb.onion/info/5407   3/15/2013       1   Mozilla
                                                                                                    8:03:27             Firefox
                                                                                                    PM(UTC+0)
398   Image #15356 – Lolita City                          http://m3hjrfh4hlqc67gb.onion/info/15356  3/15/2013       1   Mozilla
                                                                                                    8:00:03             Firefox
                                                                                                    PM(UTC+0)
399   Search » suzy q – Lolita City                       http://m3hjrfh4hlqc67gb.onion/search/?q=s 3/15/2013       1   Mozilla
                                                          uzy+q&genders%5Bg%5D=on&genders% 7:19:25                      Firefox
                                                          5Bb%5D=on&genders%5Bna%5D=on&ag PM(UTC+0)
                                                          es%5B0-2%5D=on&ages%5B3-
                                                          5%5D=on&ages%5B6-
                                                          8%5D=on&ages%5B9-
                                                          11%5D=on&ages%5B12-
                                                          14%5D=on&ages%5B15-
                                                          17%5D=on&ages%5Bna%5D=on
400   Search » set-suzi-q – Lolita City                   http://m3hjrfh4hlqc67gb.onion/set-suzi-q  3/15/2013       1   Mozilla
                                                                                                    7:19:23             Firefox
                                                                                                    PM(UTC+0)
401   Search » set-suzi-q – Lolita City                   http://m3hjrfh4hlqc67gb.onion/set-suzi-   3/15/2013       1   Mozilla
                                                          q?page=2                                  7:19:15             Firefox
                                                                                                    PM(UTC+0)
402   Search » set-suzi-q – Lolita City                   http://m3hjrfh4hlqc67gb.onion/set-suzi-   3/15/2013       1   Mozilla
                                                          q?page=3                                  7:19:13             Firefox
                                                                                                    PM(UTC+0)
403   Search » set-suzi-q – Lolita City                   http://m3hjrfh4hlqc67gb.onion/set-suzi-   3/15/2013       1   Mozilla
                                                          q?page=4                                  7:18:34             Firefox
                                                                                                    PM(UTC+0)
404   Search » pussy slip – Lolita City                   http://m3hjrfh4hlqc67gb.onion/search/?q=p 3/15/2013       1   Mozilla
                                                          ussy+slip&genders%5Bg%5D=on&gender 7:15:40                    Firefox
                                                          s%5Bb%5D=on&genders%5Bna%5D=on& PM(UTC+0)
                                                          ages%5B0-2%5D=on&ages%5B3-
                                                          5%5D=on&ages%5B6-
                                                          8%5D=on&ages%5B9-
                                                          11%5D=on&ages%5B12-
                                                          14%5D=on&ages%5B15-
                                                          17%5D=on&ages%5Bna%5D=on
405   Search » pussy slip set-sanya – Lolita City         http://m3hjrfh4hlqc67gb.onion/search.php? 3/15/2013       1   Mozilla
                                                          q=pussy+slip+set-sanya                    7:15:15             Firefox
                                                                                                    PM(UTC+0)




                                                                                                                                  14
406      Case 8:20-cr-00084-SDM-SPF Document
      Search » pussy slu – Lolita City               51-9 Filed 02/15/21
                                     http://m3hjrfh4hlqc67gb.onion/search/?q=p        Page 15 1of 21 PageID
                                                                               3/15/2013               Mozilla 457
                                                           ussy+slu&genders%5Bg%5D=on&genders           7:14:26         Firefox
                                                           %5Bb%5D=on&genders%5Bna%5D=on&a              PM(UTC+0)
                                                           ges%5B0-2%5D=on&ages%5B3-
                                                           5%5D=on&ages%5B6-
                                                           8%5D=on&ages%5B9-
                                                           11%5D=on&ages%5B12-
                                                           14%5D=on&ages%5B15-
                                                           17%5D=on&ages%5Bna%5D=on
407   Search » camel toe – Lolita City                     http://m3hjrfh4hlqc67gb.onion/search/?q=c    3/15/2013   1   Mozilla
                                                           amel+toe&genders%5Bg%5D=on&gender            7:14:07         Firefox
                                                           s%5Bb%5D=on&genders%5Bna%5D=on&              PM(UTC+0)
                                                           ages%5B0-2%5D=on&ages%5B3-
                                                           5%5D=on&ages%5B6-
                                                           8%5D=on&ages%5B9-
                                                           11%5D=on&ages%5B12-
                                                           14%5D=on&ages%5B15-
                                                           17%5D=on&ages%5Bna%5D=on&page=2
408   Search » camel toe set-adreana-model – Lolita City   http://m3hjrfh4hlqc67gb.onion/search.php?    3/15/2013   1   Mozilla
                                                           q=camel+toe+set-adreana-model                7:14:06         Firefox
                                                                                                        PM(UTC+0)
409   Search » set-adreana-model – Lolita City             http://m3hjrfh4hlqc67gb.onion/set-adreana-   3/15/2013   1   Mozilla
                                                           model                                        7:13:58         Firefox
                                                                                                        PM(UTC+0)
410   Search » camel toe set-bluehair – Lolita City        http://m3hjrfh4hlqc67gb.onion/search.php?    3/15/2013   1   Mozilla
                                                           q=camel+toe+set-bluehair                     7:13:44         Firefox
                                                                                                        PM(UTC+0)
411   Search » set-bluehair – Lolita City                  http://m3hjrfh4hlqc67gb.onion/set-bluehair   3/15/2013   1   Mozilla
                                                                                                        7:13:20         Firefox
                                                                                                        PM(UTC+0)
412   Search » camel toe – Lolita City                    http://m3hjrfh4hlqc67gb.onion/search/?q=c     3/15/2013   1   Mozilla
                                                          amel+toe&genders%5Bg%5D=on&gender             7:11:54         Firefox
                                                          s%5Bb%5D=on&genders%5Bna%5D=on&               PM(UTC+0)
                                                          ages%5B0-2%5D=on&ages%5B3-
                                                          5%5D=on&ages%5B6-
                                                          8%5D=on&ages%5B9-
                                                          11%5D=on&ages%5B12-
                                                          14%5D=on&ages%5B15-
                                                          17%5D=on&ages%5Bna%5D=on
413   Browse – Lolita City                                http://m3hjrfh4hlqc67gb.onion/search.php 3/15/2013        1   Mozilla
                                                                                                     7:10:36            Firefox
                                                                                                     PM(UTC+0)
414   Image #1079042 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info.php?id= 3/15/2013      1   Mozilla
                                                          1079042                                    7:10:08            Firefox
                                                                                                     PM(UTC+0)
415   Image #1198266 – Lolita City                        http://m3hjrfh4hlqc67gb.onion/info/119826 3/15/2013       1   Mozilla
                                                          6                                          7:09:18            Firefox
                                                                                                     PM(UTC+0)
416   Index of /VIDEOS/Vicky/                             http://c7lt62zuq46uywrn.onion/VIDEOS/Vic 3/15/2013        2   Mozilla
                                                          ky/                                        2:37:14            Firefox
                                                                                                     AM(UTC+0)
417   Index of /VIDEOS/Vicky/(a2)/                        http://c7lt62zuq46uywrn.onion/VIDEOS/Vic 3/15/2013        2   Mozilla
                                                          ky/%28a2%29/                               2:37:11            Firefox
                                                                                                     AM(UTC+0)
418   Vicky - a2.mpg_thumbs.jpg (JPEG Image, 1024 × 838   http://c7lt62zuq46uywrn.onion/VIDEOS/Vic 3/15/2013        2   Mozilla
      pixels)                                             ky/%28a2%29/Vicky%20-                      2:36:38            Firefox
                                                          %20a2.mpg_thumbs.jpg                       AM(UTC+0)
419   b-X7.mpg_thumbs.jpg (JPEG Image, 1024 × 326 pixels) http://c7lt62zuq46uywrn.onion/VIDEOS/Vic 3/15/2013        2   Mozilla
                                                          ky/b-X7.mpg_thumbs.jpg                     2:36:09            Firefox
                                                                                                     AM(UTC+0)
420   Index of /VIDEOS/Vicky/(Cum On Pussy)/              http://c7lt62zuq46uywrn.onion/VIDEOS/Vic 3/15/2013        2   Mozilla
                                                          ky/%28Cum%20On%20Pussy%29/                 2:36:01            Firefox
                                                                                                     AM(UTC+0)
421   Vicky - Cum On Pussy.mpg_thumbs.jpg (JPEG Image,    http://c7lt62zuq46uywrn.onion/VIDEOS/Vic 3/15/2013        2   Mozilla
      1024 × 1094 pixels)                                 ky/%28Cum%20On%20Pussy%29/Vicky% 2:35:40                      Firefox
                                                          20-                                        AM(UTC+0)
                                                          %20Cum%20On%20Pussy.mpg_thumbs.j
                                                          pg
422   Index of /VIDEOS/Mandy/                             http://c7lt62zuq46uywrn.onion/VIDEOS/Ma 3/15/2013         1   Mozilla
                                                          ndy/                                       2:35:22            Firefox
                                                                                                     AM(UTC+0)
423   Mandy.mpg_thumbs.jpg (JPEG Image, 1024 × 707        http://c7lt62zuq46uywrn.onion/VIDEOS/Ma 3/15/2013         1   Mozilla
      pixels)                                             ndy/Mandy.mpg_thumbs.jpg                   2:35:18            Firefox
                                                                                                     AM(UTC+0)
424   Index of /VIDEOS/SuzyQ/                             http://c7lt62zuq46uywrn.onion/VIDEOS/Su 3/15/2013         1   Mozilla
                                                          zyQ/                                       2:31:19            Firefox
                                                                                                     AM(UTC+0)
425   9yo-SuziQ-Likes Dick-01.mpg_thumbs.jpg (JPEG Image, http://c7lt62zuq46uywrn.onion/VIDEOS/Su 3/15/2013         1   Mozilla
      800 × 603 pixels)                                   zyQ/9yo-SuziQ-Likes%20Dick-                2:31:18            Firefox
                                                          01.mpg_thumbs.jpg                          AM(UTC+0)
426   Index of /VIDEOS/Demetria/                          http://c7lt62zuq46uywrn.onion/VIDEOS/De 3/15/2013         1   Mozilla
                                                          metria/                                    2:29:23            Firefox
                                                                                                     AM(UTC+0)
427   Index of /VIDEOS/Demetria/ViDS/                     http://c7lt62zuq46uywrn.onion/VIDEOS/De 3/15/2013         1   Mozilla
                                                          metria/ViDS/                               2:29:20            Firefox
                                                                                                     AM(UTC+0)
428   Index of /VIDEOS/Demetria/ViDS/HDV_0260/            http://c7lt62zuq46uywrn.onion/VIDEOS/De 3/15/2013         1   Mozilla
                                                          metria/ViDS/HDV_0260/                      2:29:19            Firefox
                                                                                                     AM(UTC+0)
429   Demetri HDV_0260.MP4_thumbs.jpg (JPEG Image,        http://c7lt62zuq46uywrn.onion/VIDEOS/De 3/15/2013         1   Mozilla
      1024 × 430 pixels)                                  metria/ViDS/HDV_0260/Demetri%20HDV_ 2:29:17                   Firefox
                                                          0260.MP4_thumbs.jpg                        AM(UTC+0)
430   Index of /VIDEOS/Demetria/ViDS/HDV_0259/            http://c7lt62zuq46uywrn.onion/VIDEOS/De 3/15/2013         1   Mozilla
                                                          metria/ViDS/HDV_0259/                      2:27:37            Firefox
                                                                                                     AM(UTC+0)
431   Demetri HDV_0259.mkv_thumbs.jpg (JPEG Image,        http://c7lt62zuq46uywrn.onion/VIDEOS/De 3/15/2013         1   Mozilla
      1024 × 1030 pixels)                                 metria/ViDS/HDV_0259/Demetri%20HDV_ 2:27:35                   Firefox
                                                          0259.mkv_thumbs.jpg                        AM(UTC+0)
                                                                                                                                  15
432      Case 8:20-cr-00084-SDM-SPF Document         51-9 Filed 02/15/21
      Vicky FTCock_preview.jpg (JPEG Image, 1042 × 369
                                     http://c7lt62zuq46uywrn.onion/VIDEOS/Vic        Page 16 1of 21 PageID
                                                                              3/15/2013               Mozilla 458
      pixels)                                                   ky/Vicky%20FTCock_preview.jpg                2:26:10         Firefox
                                                                                                             AM(UTC+0)
433   Vickys FTCum_preview.jpg (JPEG Image, 1042 × 513          http://c7lt62zuq46uywrn.onion/VIDEOS/Vic     3/15/2013   1   Mozilla
      pixels)                                                   ky/Vickys%20FTCum_preview.jpg                2:22:41         Firefox
                                                                                                             AM(UTC+0)
434   Index of /VIDEOS/Samenta Lusian/                          http://c7lt62zuq46uywrn.onion/VIDEOS/Sa      3/15/2013   1   Mozilla
                                                                menta%20Lusian/                              2:12:58         Firefox
                                                                                                             AM(UTC+0)
435   Index of /VIDEOS/Samenta Lusian/vids/                     http://c7lt62zuq46uywrn.onion/VIDEOS/Sa      3/15/2013   1   Mozilla
                                                                menta%20Lusian/vids/                         2:12:57         Firefox
                                                                                                             AM(UTC+0)
436   CAM00063.mp4_thumbs.jpg (JPEG Image, 1024 × 838           http://c7lt62zuq46uywrn.onion/VIDEOS/Sa      3/15/2013   1   Mozilla
      pixels)                                                   menta%20Lusian/vids/CAM00063.mp4_th          2:12:52         Firefox
                                                                umbs.jpg                                     AM(UTC+0)
437   Index of /VIDEOS/Samenta Lusian/pics/                     http://c7lt62zuq46uywrn.onion/VIDEOS/Sa      3/15/2013   1   Mozilla
                                                                menta%20Lusian/pics/                         2:11:45         Firefox
                                                                                                             AM(UTC+0)
438   Samenta-Lusian_sheet.jpg (JPEG Image, 1000 × 1000         http://c7lt62zuq46uywrn.onion/VIDEOS/Sa      3/15/2013   1   Mozilla
      pixels)                                                   menta%20Lusian/pics/Samenta-                 2:11:32         Firefox
                                                                Lusian_sheet.jpg                             AM(UTC+0)
439   Index of /VIDEOS/LolitasHouse (Secret Area)/              http://c7lt62zuq46uywrn.onion/VIDEOS/Lol     3/15/2013   1   Mozilla
                                                                itasHouse%20%28Secret%20Area%29/             2:10:52         Firefox
                                                                                                             AM(UTC+0)
440   Index of /VIDEOS/LolitasHouse (Secret Area)/23 -          http://c7lt62zuq46uywrn.onion/VIDEOS/Lol     3/15/2013   1   Mozilla
      Sasha2 & Sasha3/                                          itasHouse%20%28Secret%20Area%29/23           2:10:46         Firefox
                                                                %20-%20Sasha2%20%26%20Sasha3/                AM(UTC+0)
441   Search » set-samenta-lusian – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=set-samenta-lusian&page=2                  2:11:17         Firefox
                                                                                                             AM(UTC+0)
442   Search » set-samenta-lusian – Lolita City                 http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=set-samenta-lusian                         2:10:37         Firefox
                                                                                                             AM(UTC+0)
443   Video #1121311 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   2   Mozilla
                                                                1121311                                      2:08:52         Firefox
                                                                                                             AM(UTC+0)
444   Search » videos – Lolita City                             http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   2   Mozilla
                                                                q=videos&page=3                              2:08:18         Firefox
                                                                                                             AM(UTC+0)
445   Video #1045286 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   1   Mozilla
                                                                1045286                                      2:04:01         Firefox
                                                                                                             AM(UTC+0)
446   Search » videos – Lolita City                             http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   2   Mozilla
                                                                q=videos&page=2                              2:03:35         Firefox
                                                                                                             AM(UTC+0)
447   Search » videos – Lolita City                             http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   2   Mozilla
                                                                q=videos                                     2:03:14         Firefox
                                                                                                             AM(UTC+0)
448   Family Fun & Forbidden Fruit Board • View topic - Naked http://4pms4sejqrryckox.onion/phpBB3/vie       3/13/2013   1   Mozilla
      at home                                                 wtopic.php?f=29&t=2715                         2:01:23         Firefox
                                                                                                             AM(UTC+0)
449   Family Fun & Forbidden Fruit Board • View forum - FF      http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   2   Mozilla
      Pics                                                      wforum.php?f=29&sid=02dba9787d2e7b6          2:01:09         Firefox
                                                                a7e81860d8fcf0e75                            AM(UTC+0)
450   Family Fun & Forbidden Fruit Board • View forum - FF      http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   2   Mozilla
      Vids                                                      wforum.php?f=30&sid=02dba9787d2e7b6          2:00:59         Firefox
                                                                a7e81860d8fcf0e75                            AM(UTC+0)
451   Family Fun & Forbidden Fruit Board • View forum - Pics    http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   1   Mozilla
                                                                wforum.php?f=33&sid=02dba9787d2e7b6          2:00:36         Firefox
                                                                a7e81860d8fcf0e75                            AM(UTC+0)
452   Family Fun & Forbidden Fruit Board • View topic -         http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   1   Mozilla
      Jailbait Much?                                            wtopic.php?f=33&t=2359                       2:00:23         Firefox
                                                                                                             AM(UTC+0)
453   Family Fun & Forbidden Fruit Board • View topic -         http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   1   Mozilla
      Sleeping Girls                                            wtopic.php?f=33&t=2788                       1:58:53         Firefox
                                                                                                             AM(UTC+0)
454   Family Fun & Forbidden Fruit Board • View topic - PTHC http://4pms4sejqrryckox.onion/phpBB3/vie        3/13/2013   1   Mozilla
      FULL COLLECTION                                        wtopic.php?f=33&t=3528                          1:58:09         Firefox
                                                                                                             AM(UTC+0)
455   Family Fun & Forbidden Fruit Board • View topic - A little http://4pms4sejqrryckox.onion/phpBB3/vie    3/13/2013   1   Mozilla
      lesson in sucking...                                       wtopic.php?f=38&t=3509                      1:57:03         Firefox
                                                                                                             AM(UTC+0)
456   Family Fun & Forbidden Fruit Board • View topic - Is my   http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   1   Mozilla
      dick big enough                                           wtopic.php?f=29&t=3018                       1:56:23         Firefox
                                                                                                             AM(UTC+0)
457   Family Fun & Forbidden Fruit Board • View topic - My      http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   1   Mozilla
      5yo Daughter                                              wtopic.php?f=29&t=2941                       1:56:00         Firefox
                                                                                                             AM(UTC+0)
458   Family Fun & Forbidden Fruit Board • View topic -         http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   1   Mozilla
      Wonderful Cutie....                                       wtopic.php?f=29&t=2961                       1:55:36         Firefox
                                                                                                             AM(UTC+0)
459   492022.jpg (JPEG Image, 1280 × 960 pixels)              http://4pms4sejqrryckox.onion/phpBB3/file      3/13/2013   1   Mozilla
                                                              s/5408_545ff9461aea638bd92ba840e316b           1:55:35         Firefox
                                                              63c/fh-virtual/492022.jpg                      AM(UTC+0)
460   Family Fun & Forbidden Fruit Board • View topic - Sauce http://4pms4sejqrryckox.onion/phpBB3/vie       3/13/2013   1   Mozilla
      on this series?                                         wtopic.php?f=29&t=2108                         1:54:12         Firefox
                                                                                                             AM(UTC+0)
461   Family Fun & Forbidden Fruit Board • View topic - Minor   http://4pms4sejqrryckox.onion/phpBB3/vie     3/13/2013   1   Mozilla
      Exhibit                                                   wtopic.php?f=29&t=2090                       1:53:26         Firefox
                                                                                                             AM(UTC+0)
462   Family Fun & Forbidden Fruit Board • View topic - Sweet http://4pms4sejqrryckox.onion/phpBB3/vie       3/13/2013   1   Mozilla
      Girls                                                   wtopic.php?f=29&t=3438                         1:52:56         Firefox
                                                                                                             AM(UTC+0)


                                                                                                                                       16
463       Case 8:20-cr-00084-SDM-SPF Document
      4pms4sejqrryckox.onion homepage                51-9 Filed 02/15/21
                                      http://4pms4sejqrryckox.onion/         Page 17 2of 21 PageID
                                                                      3/13/2013               Mozilla 459
                                                                                                             1:51:57         Firefox
                                                                                                             AM(UTC+0)
464   Search » videos set-blasik – Lolita City                  http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=videos+set-blasik                          1:50:20         Firefox
                                                                                                             AM(UTC+0)
465   Search » videos set-elly – Lolita City                    http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=videos+set-elly                            1:50:13         Firefox
                                                                                                             AM(UTC+0)
466   Search » videos – Lolita City                             http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   2   Mozilla
                                                                q=videos&page=4                              1:49:36         Firefox
                                                                                                             AM(UTC+0)
467   Search » videos set-vicky – Lolita City                   http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=videos+set-vicky                           1:49:27         Firefox
                                                                                                             AM(UTC+0)
468   Search » videos set-samenta-lusian – Lolita City          http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=videos+set-samenta-lusian                  1:49:11         Firefox
                                                                                                             AM(UTC+0)
469   Search » videos set-suzi-q – Lolita City                  http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=videos+set-suzi-q                          1:48:18         Firefox
                                                                                                             AM(UTC+0)
470   Search » videos – Lolita City                             http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=videos&page=5                              1:48:09         Firefox
                                                                                                             AM(UTC+0)
471   Search » videos – Lolita City                             http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=videos&page=6                              1:48:01         Firefox
                                                                                                             AM(UTC+0)
472   Video #1047359 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   1   Mozilla
                                                                1047359                                      1:38:55         Firefox
                                                                                                             AM(UTC+0)
473   Video #1133678 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   1   Mozilla
                                                                1133678                                      1:35:27         Firefox
                                                                                                             AM(UTC+0)
474   Video #1169843 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   1   Mozilla
                                                                1169843                                      1:33:56         Firefox
                                                                                                             AM(UTC+0)
475   Video #1166799 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   1   Mozilla
                                                                1166799                                      1:33:34         Firefox
                                                                                                             AM(UTC+0)
476   Search » misc-video – Lolita City                         http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=misc-video                                 1:31:37         Firefox
                                                                                                             AM(UTC+0)
477   Search » misc-video – Lolita City                         http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=misc-video&page=2                          1:31:33         Firefox
                                                                                                             AM(UTC+0)
478   Search » misc-video – Lolita City                         http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=misc-video&page=3                          1:31:32         Firefox
                                                                                                             AM(UTC+0)
479   Search » misc-video – Lolita City                         http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=misc-video&page=4                          1:31:30         Firefox
                                                                                                             AM(UTC+0)
480   Search » misc-video – Lolita City                         http://m3hjrfh4hlqc67gb.onion/search.php?    3/13/2013   1   Mozilla
                                                                q=misc-video&page=5                          1:31:19         Firefox
                                                                                                             AM(UTC+0)
481   1123007.webm                                              http://m3hjrfh4hlqc67gb.onion/video/11230    3/13/2013   1   Mozilla
                                                                07.webm                                      1:30:26         Firefox
                                                                                                             AM(UTC+0)
482   Image #464238 – Lolita City                               http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   1   Mozilla
                                                                464238                                       1:25:45         Firefox
                                                                                                             AM(UTC+0)
483   Comments – Lolita City                                    http://m3hjrfh4hlqc67gb.onion/comments.p     3/13/2013   1   Mozilla
                                                                hp                                           1:25:07         Firefox
                                                                                                             AM(UTC+0)
484   Comments – Lolita City                                    http://m3hjrfh4hlqc67gb.onion/comments.p     3/13/2013   1   Mozilla
                                                                hp?page=2&pos=275370s                        1:24:46         Firefox
                                                                                                             AM(UTC+0)
485   Image #1178513 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info.php?id=   3/13/2013   1   Mozilla
                                                                1178513#link2161                             1:17:36         Firefox
                                                                                                             AM(UTC+0)
486   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/view.php?id    3/12/2013   1   Mozilla
                                                                =10222                                       3:00:35         Firefox
                                                                                                             AM(UTC+0)
487   Family Fun & Forbidden Fruit Board • View topic - OPVA http://4pms4sejqrryckox.onion/phpBB3/vie        3/12/2013   1   Mozilla
      CP video links and recommend.x 2                       wtopic.php?f=33&t=3485                          2:59:50         Firefox
                                                                                                             AM(UTC+0)
488   Family Fun & Forbidden Fruit Board • View forum - Pics    http://4pms4sejqrryckox.onion/phpBB3/vie     3/12/2013   1   Mozilla
                                                                wforum.php?f=33                              2:59:34         Firefox
                                                                                                             AM(UTC+0)
489   Family Fun & Forbidden Fruit Board • View topic - Terry   http://4pms4sejqrryckox.onion/phpBB3/vie     3/12/2013   1   Mozilla
      Baldwin                                                   wtopic.php?f=33&t=1902                       2:58:46         Firefox
                                                                                                             AM(UTC+0)
490   Family Fun & Forbidden Fruit Board • View topic -         http://4pms4sejqrryckox.onion/phpBB3/vie     3/12/2013   1   Mozilla
      Babyshivid Background                                     wtopic.php?f=33&t=1376                       2:58:18         Firefox
                                                                                                             AM(UTC+0)
491   Family Fun & Forbidden Fruit Board • View topic - THE     http://4pms4sejqrryckox.onion/phpBB3/vie     3/12/2013   1   Mozilla
      ANATOMY OF ROCK                                           wtopic.php?f=33&t=3324                       2:57:53         Firefox
                                                                                                             AM(UTC+0)
492   Family Fun & Forbidden Fruit Board • View topic - all     http://4pms4sejqrryckox.onion/phpBB3/vie     3/12/2013   1   Mozilla
      was cool                                                  wtopic.php?f=33&t=3323                       2:57:17         Firefox
                                                                                                             AM(UTC+0)
493   Family Fun & Forbidden Fruit Board • View topic - MY      http://4pms4sejqrryckox.onion/phpBB3/vie     3/12/2013   1   Mozilla
      CHRISTMAS ROSE                                            wtopic.php?f=33&t=3465                       2:56:59         Firefox
                                                                                                             AM(UTC+0)


                                                                                                                                       17
494       Case 8:20-cr-00084-SDM-SPF Document 51-9 Filed 02/15/21     Page 18 1of 21 PageID
                                                                                       Mozilla 460
      Family Fun & Forbidden Fruit Board • View topic - Blond http://4pms4sejqrryckox.onion/phpBB3/vie
                                                               3/12/2013
      Cutie                                                   wtopic.php?f=33&t=3159                        2:56:34         Firefox
                                                                                                            AM(UTC+0)
495   Family Fun & Forbidden Fruit Board • View topic - Love    http://4pms4sejqrryckox.onion/phpBB3/vie    3/12/2013   1   Mozilla
      this girl's attitude                                      wtopic.php?f=33&t=2930                      2:56:02         Firefox
                                                                                                            AM(UTC+0)
496   Family Fun & Forbidden Fruit Board • View topic - 2-4-07 http://4pms4sejqrryckox.onion/phpBB3/vie     3/12/2013   1   Mozilla
      blonde                                                   wtopic.php?f=33&t=3433                       2:55:12         Firefox
                                                                                                            AM(UTC+0)
497   Family Fun & Forbidden Fruit Board • View topic - Big     http://4pms4sejqrryckox.onion/phpBB3/vie    3/12/2013   1   Mozilla
      Tits, Small Clits - The perfect girls                     wtopic.php?f=33&t=3441                      2:54:34         Firefox
                                                                                                            AM(UTC+0)
498   Family Fun & Forbidden Fruit Board • View forum - Vids    http://4pms4sejqrryckox.onion/phpBB3/vie    3/12/2013   1   Mozilla
                                                                wforum.php?f=34&sid=c40f68ce0ca03e19        2:53:33         Firefox
                                                                363da5a61d6b32b0                            AM(UTC+0)
499   Family Fun & Forbidden Fruit Board • View topic - Vicky   http://4pms4sejqrryckox.onion/phpBB3/vie    3/12/2013   1   Mozilla
      Kylie                                                     wtopic.php?f=34&t=2293                      2:53:12         Firefox
                                                                                                            AM(UTC+0)
500   Family Fun & Forbidden Fruit Board • View topic -         http://4pms4sejqrryckox.onion/phpBB3/vie    3/12/2013   1   Mozilla
      Prepping 12yo pussy?                                      wtopic.php?f=34&t=2446                      2:52:25         Firefox
                                                                                                            AM(UTC+0)
501   Family Fun & Forbidden Fruit Board • View topic - More    http://4pms4sejqrryckox.onion/phpBB3/vie    3/12/2013   1   Mozilla
      Web Cams                                                  wtopic.php?f=34&t=1413                      2:48:40         Firefox
                                                                                                            AM(UTC+0)
502   Family Fun & Forbidden Fruit Board • View topic - short   http://4pms4sejqrryckox.onion/phpBB3/vie    3/12/2013   1   Mozilla
      different vids                                            wtopic.php?f=34&t=347                       2:47:39         Firefox
                                                                                                            AM(UTC+0)
503   Jailbait                                                  http://7ydnpplko5lbgfx5.onion/jb/#          3/12/2013   3   Mozilla
                                                                                                            2:45:57         Firefox
                                                                                                            AM(UTC+0)
504   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/index.php?    3/12/2013   2   Mozilla
                                                                min_age=4&max_age=11&female=1&cat%          2:45:41         Firefox
                                                                5B%5D=0&cat%5B%5D=1&page=4                  AM(UTC+0)
505   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/index.php?    3/12/2013   1   Mozilla
                                                                min_age=4&max_age=11&female=1&cat%          2:45:03         Firefox
                                                                5B%5D=0&cat%5B%5D=1&page=3                  AM(UTC+0)
506   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/index.php?    3/12/2013   1   Mozilla
                                                                min_age=4&max_age=11&female=1&cat%          2:38:25         Firefox
                                                                5B%5D=0&cat%5B%5D=1&page=2                  AM(UTC+0)
507   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/index.php?s   3/12/2013   1   Mozilla
                                                                earch=&min_age=4&max_age=11&female          2:35:35         Firefox
                                                                =1&cat%5B%5D=0&cat%5B%5D=1                  AM(UTC+0)
508   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/view.php?id   3/12/2013   1   Mozilla
                                                                =14999                                      2:35:22         Firefox
                                                                                                            AM(UTC+0)
509   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/index.php?    3/12/2013   1   Mozilla
                                                                male=0&female=1&page=5                      2:31:17         Firefox
                                                                                                            AM(UTC+0)
510   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/view.php?id   3/12/2013   1   Mozilla
                                                                =15311                                      2:30:48         Firefox
                                                                                                            AM(UTC+0)
511   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/index.php?    3/12/2013   1   Mozilla
                                                                male=0&female=1&page=4                      2:29:11         Firefox
                                                                                                            AM(UTC+0)
512   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/view.php?id   3/12/2013   1   Mozilla
                                                                =15374                                      2:28:01         Firefox
                                                                                                            AM(UTC+0)
513   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/index.php?    3/12/2013   1   Mozilla
                                                                male=0&female=1&page=3                      2:23:20         Firefox
                                                                                                            AM(UTC+0)
514   OnionPedo Video Archive                                   http://opva2pilsncvtwmh.onion/view.php?id   3/12/2013   1   Mozilla
                                                                =15474                                      2:23:03         Firefox
                                                                                                            AM(UTC+0)
515   Comments – Lolita City                                    http://m3hjrfh4hlqc67gb.onion/comments?     3/12/2013   1   Mozilla
                                                                page=2&pos=274724s                          2:05:48         Firefox
                                                                                                            AM(UTC+0)
516   Comments – Lolita City                                    http://m3hjrfh4hlqc67gb.onion/comments?     3/12/2013   1   Mozilla
                                                                pos=274700s&page=3                          2:05:46         Firefox
                                                                                                            AM(UTC+0)
517   Image #1110827 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info/111082   3/12/2013   1   Mozilla
                                                                7#c274687                                   2:04:25         Firefox
                                                                                                            AM(UTC+0)
518   Image #1189775 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info/118977   3/12/2013   1   Mozilla
                                                                5#c274698                                   2:03:30         Firefox
                                                                                                            AM(UTC+0)
519   Image #1082147 – Lolita City                              http://m3hjrfh4hlqc67gb.onion/info/108214   3/12/2013   1   Mozilla
                                                                7#c274722                                   2:02:26         Firefox
                                                                                                            AM(UTC+0)
520   Search » set-kelly&camila – Lolita City                   http://m3hjrfh4hlqc67gb.onion/search.php?   3/12/2013   1   Mozilla
                                                                q=set-kelly%26camila                        2:02:21         Firefox
                                                                                                            AM(UTC+0)
521   Search » set-my_daughter_vika – Lolita City               http://m3hjrfh4hlqc67gb.onion/set-          3/12/2013   1   Mozilla
                                                                my_daughter_vika                            1:59:46         Firefox
                                                                                                            AM(UTC+0)
522   72848.jpg (JPEG Image, 200 × 130 pixels)                  http://m3hjrfh4hlqc67gb.onion/pic/thumb/7   3/12/2013   1   Mozilla
                                                                2848.jpg                                    1:59:21         Firefox
                                                                                                            AM(UTC+0)
523   Manage Boards                                             http://7ydnpplko5lbgfx5.onion/manage.php    3/12/2013   1   Mozilla
                                                                                                            1:57:47         Firefox
                                                                                                            AM(UTC+0)
524   Jailbait                                                  http://7ydnpplko5lbgfx5.onion/jb/           3/12/2013   2   Mozilla
                                                                                                            1:57:36         Firefox
                                                                                                            AM(UTC+0)


                                                                                                                                      18
525       Case 8:20-cr-00084-SDM-SPF Document
      Magazine and Vintage                            51-9 Filed 02/15/21
                                      http://7ydnpplko5lbgfx5.onion/magg/        Page 19 1of 21 PageID
                                                                          3/12/2013               Mozilla 461
                                                                                                              1:51:30         Firefox
                                                                                                              AM(UTC+0)
526   Magazine and Vintage                                      http://7ydnpplko5lbgfx5.onion/magg/res/53     3/12/2013   1   Mozilla
                                                                6.html                                        1:50:41         Firefox
                                                                                                              AM(UTC+0)
527   136295300690_CL2425.jpg (JPEG Image, 608 × 851            http://7ydnpplko5lbgfx5.onion/magg/src/13     3/12/2013   1   Mozilla
      pixels)                                                   6295300690_CL2425.jpg                         1:50:19         Firefox
                                                                                                              AM(UTC+0)
528   136295286021_CL2417.jpg (JPEG Image, 851 × 604            http://7ydnpplko5lbgfx5.onion/magg/src/13     3/12/2013   1   Mozilla
      pixels)                                                   6295286021_CL2417.jpg                         1:49:54         Firefox
                                                                                                              AM(UTC+0)
529   136295278623_CL2412.jpg (JPEG Image, 851 × 601            http://7ydnpplko5lbgfx5.onion/magg/src/13     3/12/2013   1   Mozilla
      pixels)                                                   6295278623_CL2412.jpg                         1:49:31         Firefox
                                                                                                              AM(UTC+0)
530   136295270462_CL2407.jpg (JPEG Image, 609 × 852            http://7ydnpplko5lbgfx5.onion/magg/src/13     3/12/2013   1   Mozilla
      pixels)                                                   6295270462_CL2407.jpg                         1:49:18         Firefox
                                                                                                              AM(UTC+0)
531   Magazine and Vintage                                      http://7ydnpplko5lbgfx5.onion/magg/res/50     3/12/2013   1   Mozilla
                                                                4.html                                        1:48:32         Firefox
                                                                                                              AM(UTC+0)
532   Jailbait                                                  http://7ydnpplko5lbgfx5.onion/jb/res/587.ht   3/12/2013   1   Mozilla
                                                                ml                                            1:44:18         Firefox
                                                                                                              AM(UTC+0)
533   Girls                                                     http://7ydnpplko5lbgfx5.onion/g/res/1432.ht   3/12/2013   1   Mozilla
                                                                ml                                            1:43:13         Firefox
                                                                                                              AM(UTC+0)
534   Girls                                                     http://7ydnpplko5lbgfx5.onion/g/res/3091.ht   3/12/2013   1   Mozilla
                                                                ml                                            1:42:25         Firefox
                                                                                                              AM(UTC+0)
535                                                             http://ecv6zyauendy7xfg.onion/girldiddler/    3/12/2013   1   Mozilla
                                                                                                              1:40:15         Firefox
                                                                                                              AM(UTC+0)
536   | by sexibl.com - sexy image blog - sib.ms formerly       http://mistero.sexibl.com/                    1/1/1601    0   Google
                                                                                                              12:00:00        Chrome
                                                                                                              AM(UTC+0)
537   Sexy, sexy girls... | by sexibl.com - sexy image blog -   http://daydream2.sexibl.com/                  1/1/1601    0   Google
      sib.ms formerly                                                                                         12:00:00        Chrome
                                                                                                              AM(UTC+0)
538   Report: Chyna                                             Drops Porn Career to Become English                       1             Yes
                                                                Instructor | Bleacher
                                                                Reporthttp://m.bleacherreport.com/articles/
                                                                157
539   WA                                                        IT! {F} Ill do your requ                                  1             Yes
540   WWE WrestleMania 29: Why                                   This Pay-Per-View Matters More Than                      1             Yes
                                                                Any Other | Bleacher
                                                                Reporthttp://m.bleacherreport.com/articles/
                                                                1578774-wwe-w




                                                                                                                                              19
541      Case 8:20-cr-00084-SDM-SPF Document  51-9 Filed 02/15/21 Page 20 1of 21 PageID
                                     NIDAT8���MHq���i�,�X;dY+                      Google 462Yes
                                       "h���(<^��RХ��u                                  Chrome
                                       ��%��`�.�
                                       a�A���U�4Z]wggvfvf��\�2�zN/�
                                       �>//<?�G�����#�8����<
                                       .�����`5#E� _��YEv��[�r=
                                       A����\��K*>m��1>+6D�
                                       �&���R%��
                                       ��N�X@b�,l�`�Ơ������"�Y
                                       ?��t<�:E�x@hD�3��4ju��
                                       ������������
                                       B�6�L~���b���D
                                       �ƐTk5����=��J
                                       �rZjM]c%�P�����
                                       ���v�Q��c�K���
                                       `��8l��'Z�l�!g{|�.R�� D
                                       p����T����V֘_���sE
                                       ����eBX�KW���*��
                                       �L�&�$��NS�I��2��3�~�w�
                                       D%�O�m�j����
                                       �KY�r��kT�U��0��m
                                       ��|�l���z%F�3�\�
                                       Ir.�LC����h�`�rx�q�W�
                                       �39J#C��tudZ�M��eL]����‫ڙ‬.n
                                       �u�^^����o��4g��2(
                                       �H�dY�9��p�쾸�9�~��<
                                       '�v��f����Ѹ�
                                       ʾe1U����Go�����'��
                                       ��
                                       �IEND�B`��Bi�
                                       http://daydream2.sexibl.com/images/favico
                                       n.icoP�DPNG


                                       IHDR��aNIDAT8���MHq
                                       ���i�,�X;dY+"h���(<^��RХ��
                                       u
                                       ��%��`�.�
                                       a�A���U�4Z]wggvfvf��\�2�zN/�
                                       �>//<?�G�����#�8����<
                                       .�����`5#E� _��YEv��[�r=
                                       A����\��K*>m��1>+6D�
                                       �&���R%��
                                       ��N�X@b�,l�`�Ơ������"�Y
                                       ?��t<�:E�x@hD�3��4ju��
                                       ������������
                                       B�6�L~���b���D
                                       �ƐTk5����=��J
                                       �rZjM]c%�P�����
                                       ���v�Q��c�K���
                                       `��8l��'Z�l�!g{|�.R�� D
                                       p����T����V֘_���sE
                                       ����eBX�KW���*��
                                       �L�&�$��NS�I��2��3�~�w�
                                       D%�O�m�j����
                                       �KY�r��kT�U��0��m
                                       ��|�l���z%F�3�\�
                                       Ir.�LC����h�`�rx�q�W�
                                       �39J#C��tudZ�M��eL]����‫ڙ‬.n
                                       �u�^^����o��4g��2(
                                       �H�dY�9��p�쾸�9�~��<
                                       '�v��f����Ѹ�
                                       ʾe1U����Go�����'��
                                       ��
                                       �IEND�B`�
542   r^YUUhttH�\9Uoverview for         Tikipunchhttp://www.r                      99            Yes
543   Batist                           a Talks with Triple H at Recent WWE NXT     1             Yes
                                       Taping | Bleacher
                                       Reporthttp://m.bleacherreport.com/artic
544                                    IEND�B`��Bi�                                1    Google   Yes
                                       http://daydream2.sexibl.com/images/favico        Chrome
                                       n.icoP�DPNG


                                       IHDR��aNIDAT8���MHq
                                       ���i�,�X;dY+"h���(<^��RХ��
                                       u
                                       ��%��`�.�
                                       a�A���U�4Z]wggvfvf��\�2�zN/�
                                       �>//<?�G�����#�8����<
                                       .�����`5#E� _��YEv��[�r=
                                       A����\��K*>m��1>+6D�
                                       �&���R%��
                                       ��N�X@b�,l�`�Ơ������"�Y
                                       ?��t<�:E�x@hD�3��4ju��
                                       ������������
                                       B�6�L~���b���D
                                       �ƐTk5����=��J
                                       �rZjM]c%�P�����
                                       ���v�Q��c�K���
                                       `��8l��'Z�l�!g{|�.R�� D
                                       p����T����V֘_���sE
                                       ����eBX�KW���*��
                                       �L�&�$��NS�I��2��3�~�w�
                                       D%�O�m�j����
                                       �KY�r��kT�U��0��m
                                       ��|�l���z%F�3�\�
                                       Ir.�LC����h�`�rx�q�W�
                                       �39J#C��tudZ�M��eL]����‫ڙ‬.n
                                       �u�^^����o��4g��2(
                                       �H�dY�9��p�쾸�9�~��<
                                       '�v��f����Ѹ�
                                       ʾe1U����Go�����'��
                                       ��
                                       �IEND�B`�

                                                                                                       20
545   Case 8:20-cr-00084-SDM-SPF Document          51-9 Filed 02/15/21 Page 21 1of 21 PageID
                                  http://mistero.sexibl.com/images/favicon.ic           Google 463Yes
                                       o                                                 Chrome
546                                    2i                                          1     Google   Yes
                                       http://daydream2.sexibl.com/images/favico         Chrome
                                       n.ic
547                                    Ehttp://daydre                              1     Google   Yes
                                                                                         Chrome
548                                    http://daydream2.sexibl.com/images/favico   1     Google   Yes
                                       n.ico                                             Chrome
549                                    �http://mistero.sexibl.com/images/favicon   1     Google   Yes
                                                                                         Chrome
550                                    �                                           1     Google   Yes
                                       http://daydream2.sexibl.com/images/favico         Chrome
                                       n




                                                                                                        21
